           Case 6:19-cv-00556-AA            Document 64               Filed 12/09/19   Page 1 of 66




GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
PAUL C. SOUTHWICK, OSB #095141
paulsouthwick@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Tel: (503) 241-2300

MARCIA ROBINSON LOWRY (pro hac vice)
mlowry@abetterchildhood.org
DAWN J. POST (pro hac vice)
dpost@abetterchildhood.org
ANASTASIA BENEDETTO (pro hac vice)
abenedetto@abetterchildhood.org
A BETTER CHILDHOOD
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel: (646) 795-4456

EMILY COOPER, OSB #182254
ecooper@droregon.org
THOMAS STENSON, OSB #152894
tstenson@droregon.org
CHRISTINE SHANK (admission pending)
cshank@droregon.org
DISABILITY RIGHTS OREGON
511 SW 10th Avenue, Suite 200
Portland, OR 97205
Tel: (503) 243 2081

Attorneys for Plaintiffs

                               IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
                                         EUGENE DIVISION

WYATT B. and NOAH F. by their next friend                        Case No. 6:19-cv-00556-AA
Michelle McAllister; KYLIE R. and ALEC R.
by their next friend Kathleen Megill Strek;                      CLASS ACTION ALLEGATION
UNIQUE L. by her next friend Annette Smith;                      [Fed. R. Civ. P. 23]
SIMON S. by his next friend Paul Aubry;
RUTH T. by her next friend Michelle Bartov;                      PLAINTIFFS’ MOTION TO CERTIFY
BERNARD C. by his next friend Ksen Murry;                        AS CLASS ACTION
NAOMI B. by her next friend Kathleen Megill
Strek; and NORMAN N. by his next friend                          ORAL ARGUMENT REQUESTED
Tracy Gregg, individually and on behalf of all
others similarly situated,

                                   PLAINTIFFS,

Page i – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                             DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
           Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 2 of 66




         v.

KATE BROWN, Governor of Oregon in her
official capacity; FARIBORZ PAKSERESHT,
Director, Oregon Department of Human
Services in his official capacity; JANA
MCLELLAN, Interim Director, Child Welfare
in her official capacity, and OREGON
DEPARTMENT OF HUMAN SERVICES,

                                   DEFENDANTS.




Page ii – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
             Case 6:19-cv-00556-AA                        Document 64                 Filed 12/09/19               Page 3 of 66




                                                 TABLE OF CONTENTS

CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1 .............................................. 1
MOTION......................................................................................................................................... 1
MEMORANDUM OF LAW .......................................................................................................... 1
I.         INTRODUCTION .............................................................................................................. 1
II.        STATEMENT OF FACTS ................................................................................................. 4
           A.         Oregon’s Foster Care System Has a Long Record of Common Failures. .............. 4
           B.         Defendants’ Policies and Practices Expose Named Plaintiffs to Actual, Substantial
                      Harm. ...................................................................................................................... 6
                      1.     Wyatt and Noah. ......................................................................................... 7
                      2.     Kylie and Alec. ........................................................................................... 7
                      3.     Bernard. ....................................................................................................... 8
                      4.     Naomi. ......................................................................................................... 8
                      5.     Unique. ........................................................................................................ 9
                      6.     Ruth. ............................................................................................................ 9
                      7.     Norman. .................................................................................................... 10
                      8.     Simon. ....................................................................................................... 10
III.       LEGAL STANDARD OF REVIEW ................................................................................ 11
           A.         The Legal Standard for Class Certification. ......................................................... 12
           B.         The Ninth Circuit’s Approval of Class Certification Supports Class Certification
                      Here. ...................................................................................................................... 13
           C.         The Supreme Court’s Decision in Wal-Mart Stores, Inc. v. Dukes Supports Class
                      Certification Here.................................................................................................. 14
IV.        THE COURT SHOULD CERTIFY THE GENERAL CLASS AND ALL THREE
           SUBCLASSES BECAUSE PLAINTIFF CHILDREN MEET THE REQUIREMENTS
           OF RULE 23(A) ............................................................................................................... 17
           A.         The Putative Class is so Numerous that Joinder is Impracticable. ....................... 17
                      1.          The Numerosity Standard. ........................................................................ 17
                      2.          Plaintiffs have satisfied the Numerosity Requirement.............................. 17
           B.         The Putative Classes and Subclasses Share Common Questions of Law and Fact.
                      ............................................................................................................................... 18
                      1.          The Commonality Standard. ..................................................................... 18
                      2.          There is substantial evidence of Commonality with respect to the General
                                  Class. ......................................................................................................... 20
                                  a.          Inadequate array of appropriate placements. ................................ 21
                                  b.          Lack of appropriate case planning. ............................................... 26
                                  c.          High caseloads and chronic understaffing. ................................... 29
                      3.          There is substantial evidence of Commonality with respect to the ADA
                                  Subclass..................................................................................................... 32

Page iii – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                            1300 S.W. Fifth Avenue, Suite 2400
                                                               Portland, Oregon 97201-5610
                                                         (503) 241-2300 main  (503) 778-5299 fax
           Case 6:19-cv-00556-AA                    Document 64               Filed 12/09/19            Page 4 of 66




                   4.     There is substantial evidence of Commonality with respect to the SGM
                          Subclass..................................................................................................... 37
                   5.     There is substantial evidence of Commonality with respect to the Aging
                          Out Subclass.............................................................................................. 42
         C.        The Claims of Named Plaintiff Children Are Typical. ......................................... 45
                   1.     The Typicality Standard. ........................................................................... 45
                   2.     Plaintiffs have satisfied the Typicality Requirement. ............................... 46
         D.        The Named Plaintiff Children Will Adequately Represent the Class................... 48
                   1.     The Adequacy Standard. ........................................................................... 48
                   2.     Plaintiffs have satisfied the Adequacy Requirement. ............................... 48
         E.        The Named Plaintiff Children Satisfy the Requirements of Rule 23(b). .............. 50
                   1.     The Rule 23(b) Standard. .......................................................................... 50
                   2.     Plaintiffs have satisfied the Rule 23(b)(2) Requirement........................... 51
V.       THE COURT SHOULD APPOINT CLASS COUNSEL ................................................ 53
VI.      CONCLUSION ................................................................................................................. 54
CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7-2(B) ........................................... 55




Page iv – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                     DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                      1300 S.W. Fifth Avenue, Suite 2400
                                                         Portland, Oregon 97201-5610
                                                   (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA                   Document 64               Filed 12/09/19           Page 5 of 66




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Federal Cases

Armstrong v. Davis,
   275 F.3d 849 (9th Cir. 2001) .................................................................................19, 45, 46, 47

B.K. v. Snyder,
   922 F.3d 957 (9th Cir. 2019) ........................................................................................... passim

Baby Neal v. Casey,
   43 F.3d 48 (3d Cir. 1994).........................................................................................................14

Blackie v. Barrack,
   524 F.2d 891 (9th Cir. 1975) ...................................................................................................12

Blake v. City of Grants Pass,
   No. 1:18-cv-01823-CL, 2019 U.S. Dist. LEXIS 132508 (D. Or. Aug. 7, 2019) .....................48

Californians for Disability Rights, Inc. v. California Dep’t of Transp.,
   249 F.R.D. 334 (N.D. Cal. 2008) .............................................................................................53

Daggett v. Blind Enters.,
   CV-95-421-ST, 1996 U.S. Dist. LEXIS 22465 (D. Or. Apr. 18, 1996) ..................................49

DG v. Devaughn,
  594 F.3d 1188 (10th Cir. 2010) ...............................................................................................14

Ganci v. MBF Insp. Servs.,
   323 F.R.D. 249 (S.D. Ohio 2017) ............................................................................................18

Gen. Tel. Co. of the Sw. v. Falcon,
   457 U.S. 147, 102 S. Ct. 2364 (1982) ......................................................................................48

Hanlon v. Chrysler Corp.,
   150 F.3d 1011 (9th Cir. 1998) ...........................................................................................45, 48

Hanon v. Dataproducts Corp.,
   976 F.2d 497 (9th Cir. 1992) ...................................................................................................46

Lane v. Kitzhaber,
   283 F.R.D. 587 (D. Or. 2012) .......................................................................................... passim

M.D. v. Abbott,
   907 F.3d 237 (5th Cir. 2018) ...................................................................................................14
Page v – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                     DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                      1300 S.W. Fifth Avenue, Suite 2400
                                                         Portland, Oregon 97201-5610
                                                   (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA                   Document 64               Filed 12/09/19           Page 6 of 66




M.D. v. Perry,
   294 F.R.D. 7 (S.D. Tex. 2013) .................................................................................................38

Marisol A. by Forbes v. Giuliani,
  126 F.3d 372 (2d Cir. 1997).....................................................................................................14

Parsons v. Ryan,
   289 F.R.D. 513 (D. Ariz. 2013) ...............................................................................................22

Parsons v. Ryan,
   754 F.3d 657 (9th Cir. 2014) ........................................................................................... passim

Partl v. Volkswagen, AG (In re Volkswagen “Clean Diesel” Mktg., Sales
   Practices, & Prods. Liab. Litig),
   895 F.3d 597 (9th Cir. 2018) ...................................................................................................48

Penk v. Or. State Bd. of Higher Educ.,
   93 F.R.D. 45 (D. Or. 1981) ................................................................................................46, 49

R.G. v. Koller,
   415 F. Supp. 2d 1129 (D. Haw. 2006) .....................................................................................52

Rannis v. Recchia,
   380 F. App’x 646 (9th Cir. 2010) ............................................................................................17

Rodriguez v. Hayes,
   578 F.3d 1032 (9th Cir. 2009) ...........................................................................................19, 46

Rodriguez v. Hayes,
   591 F.3d 1105 (9th Cir. 2010) .................................................................................................50

Romero v. Producers Dairy Foods, Inc.,
   235 F.R.D. 474 (E.D. Cal. 2006) .............................................................................................18

Sali v. Corona Reg’l Med. Ctr.,
    909 F.3d 996 (9th Cir. 2018) ...................................................................................................12

Sorenson v. Concannon,
   893 F. Supp. 1469 (D. Or. 1994) .............................................................................................49

Tinsley v. McKay,
   156 F. Supp. 3d 1024 (D. Ariz. 2015) .....................................................................................22

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ......................................................................................................... passim


Page vi – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                     DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                      1300 S.W. Fifth Avenue, Suite 2400
                                                         Portland, Oregon 97201-5610
                                                   (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA                      Document 64               Filed 12/09/19             Page 7 of 66




Walters v. Reno,
   145 F.3d 1032 (9th Cir. 1998) .................................................................................................50

Young v. Nationwide Mut. Ins. Co.,
   693 F.3d 532 (6th Cir. 2012) ...................................................................................................38

Federal Statutes

42 U.S.C. § 622(b)(8)(A)(iii) .........................................................................................................21

42 U.S.C. § 675(5)(A)....................................................................................................................21

42 U.S.C. § 12132 .................................................................................................................. passim

Rehabilitation Act § 504 ..........................................................................................................15, 32

Rules

Fed. R. Civ. P. 23 .....................................................................................................................12, 46

Fed. R. Civ. P. 23(a) .............................................................................................................. passim

Fed. R. Civ. P. 23(a)(1) ............................................................................................................12, 17

Fed. R. Civ. P. 23(a)(2) ............................................................................................................12, 18

Fed. R. Civ. P. 23(a)(3) ......................................................................................................13, 46, 48

Fed. R. Civ. P. 23(a)(4) ......................................................................................................13, 48, 50

Fed. R. Civ. P. 23(b) ................................................................................................................12, 50

Fed. R. Civ. P. 23(b)(2).......................................................................................................... passim

Fed. R. Civ. P. 23(g)(1)..................................................................................................................53

Fed. R. Civ. P. 23(g)(1)(A) ............................................................................................................53

Fed. R. Civ. P. 23(g)(1)(B) ............................................................................................................53

Fed. R. Civ. P. 23(g)(4)..................................................................................................................53

Fed. R. Civ. P. 30(b)(6)..................................................................................................................30

USDC OREGON LOCAL RULE 7.1 .............................................................................................1




Page vii – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                         1300 S.W. Fifth Avenue, Suite 2400
                                                            Portland, Oregon 97201-5610
                                                      (503) 241-2300 main  (503) 778-5299 fax
             Case 6:19-cv-00556-AA                       Document 64               Filed 12/09/19              Page 8 of 66




Regulations

OAR 413-010-0180 .......................................................................................................................43

OAR 413-015 .................................................................................................................................29

OAR 413-030 .................................................................................................................................43

OAR 413-040-0010 .................................................................................................................26, 27

OAR 413-070 .................................................................................................................................22

Legislative History

Establishes Statewide System of Care Task Force: Public Hearing on S.B. 1
   Before the S. Comm. on Human Servs., 2019 Leg., 80th Sess. (2019)
   (statement of Kate Brown, Governor), available at
   http://oregon.granicus.com/MediaPlayer.php?clip_id=26287 .................................................36

H.B. 2033, 2019 Leg., 80th Sess. (2019), available at
   https://olis.leg.state.or.us/liz/2019R1/Downloads/MeasureDocument/HB2033/
   Introduced ............................................................................................................................3, 29

Placement of Foster Youth in Refurbished Juvenile Detention Facilities:
   Informational Meeting Before the S. Comm. on Human Servs., 2019 Leg.,
   80th Sess. (2019) (statement of Fariborz Pakseresht, Director, Department of
   Human Services), available at
   http://oregon.granicus.com/MediaPlayer.php?clip_id=8cdf2e98-be58-4b5f-
   a896-bd0f7cf95406&meta_id=92ac1976-68cc-4ff0-8085-3f6c742595ab ..............................24

Relating to child welfare caseworkers: Hearing on H.B. 2033 Before the H.
   Comm. on Human Servs. and Hous., 2019 Leg., 80th Sess. 2 (2019)
   (statement of Marilyn Jones, Child Welfare Director, Dep’t of Human Servs.),
   available at
   https://olis.leg.state.or.us/liz/2019R1/Downloads/CommitteeMeetingDocumen
   t/157766 .....................................................................................................................................3

Relating to child welfare caseworkers: Hearing on H.B. 2033 Before the H.
   Comm. on Human Servs. and Hous., 2019 Leg., 80th Sess. 3 (2019)
   (statement of Marilyn Jones, Child Welfare Director, Dep’t of Human Servs.),
   available at
   https://olis.leg.state.or.us/liz/2019R1/Downloads/CommitteeMeetingDocumen
   t/157766 ...............................................................................................................................3, 29




Page viii – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                           1300 S.W. Fifth Avenue, Suite 2400
                                                              Portland, Oregon 97201-5610
                                                        (503) 241-2300 main  (503) 778-5299 fax
             Case 6:19-cv-00556-AA                        Document 64               Filed 12/09/19               Page 9 of 66




Other Authorities

Aimee Green, Oregon jury awards $1.5 million, finds DHS fired 2 whistleblowers
   in retaliation, THE OREGONIAN, Nov. 18, 2019,
   https://www.oregonlive.com/news/2019/11/oregon-jury-awards-15-million-
   finds-dhs-fired-2-whistleblowers-in-
   retaliation.html?outputType=amp&__twitter_impression=true ..............................................18

Annual Progress & Service Report, State of Oregon Department of Human
   Resources, Office of Child Welfare Programs, Annual Progress & Service
   Report (2017), available at
   https://www.oregon.gov/DHS/CHILDREN/Documents/oregon-apsr-2016-
   2017.pdf ...................................................................................................................................26

Children’s Bureau, Child Welfare Outcomes (2019), available at
   https//cwoutcomes.acf.hhs.gov/cwodatasite/pdf/oregon.html .................................................42

Children’s Bureau, U.S. Dep’t of Health & Human Servs., The Risk and
   Prevention of Maltreatment of Children with Disabilities (Jan. 2018) available
   at https://www.childwelfare.gov/pubPDFs/focus.pdf ..............................................................33

Gordon Friedman, Class action suit aims to keep DHS from housing foster kids in
  hotels, offices, STATESMAN JOURNAL, Sept. 27, 2016,
  https://www.statesmanjournal.com/story/news/politics/2016/09/27/class-
  action-suit-aims-keep-dhs-putting-foster-kids-hotels-offices/91171894/..................................2

Gordon Friedman, DHS settles class action suit over foster care housing,
   STATESMAN JOURNAL, Nov. 29, 2016,
   https://www.statesmanjournal.com/story/news/politics/2016/11/29/dhs-settles-
   class-action-suit-over-foster-care-housing/94612510/ ..............................................................2

Hillary Borrud, Kate Brown signs lower caseworker degree requirements into
    law, THE OREGONIAN, May 28, 2019 ...................................................................................3

Hillary Borrud, Oregon foster care officials, lawmaker at odds over housing kids
    in converted juvenile jails, THE OREGONIAN, April 26, 2019 ..............................................3

Lauren Dake, Oregon Sending Foster Children to Facilities Accused of Abuse,
   OREGON PUBLIC BROADCASTING, Feb. 14, 2019,
   https://www.opb.org/news/article/oregon-foster-care-abuse/. ...................................................3

Lauren Dake, Oregon Sent Foster Children With Disabilities Out of State,
   Hearing Reveals, OREGON PUBLIC BROADCASTING, April 24, 2019,
   https://www.opb.org/news/article/oregon-foster-care-children-disabilities-out-
   of-state/ ......................................................................................................................................3


Page ix – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                           1300 S.W. Fifth Avenue, Suite 2400
                                                              Portland, Oregon 97201-5610
                                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA                       Document 64               Filed 12/09/19              Page 10 of 66




Oregon Dep’t of Human Servs., Children, Adults, and Families, Policy No. I-
   A.1,Client Rights – Policy (2007), available at
   https://www.dhs.state.or.us/policy/childwelfare/manual_1/i-a1.pdf .......................................39

Oregon Youth Development Council, Youth & You, Lesbian, Gay, Bisexual,
   Transgender, and Questioning (LGBTQ) Youth: Addressing the Need for
   Statewide Policies and Supports (2016), available at
   http://www.oregonyouthdevelopmentcouncil.org/wp-
   content/uploads/2016/09/Lesbian-Gay-Bisexual-Transgender-Questioning-
   Youth-Position-Paper_YDC.pdf ..............................................................................................38

State of Oregon Department of Human Services, Office of Child Welfare
    Programs, Annual Progress & Service Report (2017), available at
    https://www.oregon.gov/DHS/CHILDREN/Documents/oregon-apsr-2016-
    2017.pdf ...................................................................................................................................27

U.S. Dep’t of Health & Human Servs., U.S. Dep’t of Justice, Protecting the Rights
   of Parents and Prospective Parents with Disabilities: Technical Assistance for
   State and Local Child Welfare Agencies and Courts under Title II of the
   Americans with Disabilities Act and Section 504 of the Rehabilitation Act
   (August 2015), available at
   https://www.ada.gov/doj_hhs_ta/child_welfare_ta.html#_ftnref12 ..................................33, 34




Page x – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001                           1300 S.W. Fifth Avenue, Suite 2400
                                                              Portland, Oregon 97201-5610
                                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 11 of 66




                CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1
         In compliance with Local Rule 7.1, the parties conferred in good faith regarding this

Motion through counsel by telephone and e-mail and were unable to reach a resolution.

                                                 MOTION
         Plaintiffs hereby move the Court to certify this case as a class action pursuant to Federal

Rule of Civil Procedure 23(b)(2). Plaintiffs ask the Court to certify a class of all Oregon foster

children (the “General Class”) as well as three subclasses: 1) children with disabilities (the “ADA1

Subclass”), 2) children who identify as a gender or sexual minority (the “SGM2 Subclass”), and 3)
older teens susceptible to “aging out” of foster care without transitional support (the “Aging Out”

Subclass). Plaintiffs also ask the Court to appoint the undersigned attorneys as class counsel.

                                   MEMORANDUM OF LAW

I.       INTRODUCTION
         The vulnerable children in Oregon’s child welfare system are at the mercy of a system rife

with severe constitutional inadequacies. There are not enough safe, home-like placements where

they can live. There are not enough qualified caseworkers to assess their needs and plan for their

futures. Timely and adequate case plans are the exception, not the rule. But for Oregon’s foster

care system, that’s business as usual.
         The foster children represented by this putative class action seek to enjoin Defendants from

exposing them to the substantial risk of harm created by statewide policies and practices that

gamble with their safety and well-being. As identified in Plaintiffs’ Complaint, those policies and

practices include the lack of an appropriate range and number of placements, high caseloads and

chronic understaffing, and the lack of timely and adequate assessments and case plans. The harms

experienced by all Oregon foster children are particularly acute for the children in this action’s

1
  Members of the ADA Subclass are protected by the Americans with Disabilities Act (“ADA”).
42 U.S.C. § 12132.
2
  The term sexual and gender minority (“SGM”), as used in this action, is inclusive of lesbian,
gay, bisexual, and transgender populations, among others.
Page 1 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 12 of 66




subclasses: children with disabilities, children who identify as SGM, and older teens susceptible

to “aging out” of foster care without transitional support.

         “Historically, Oregon has not done well” on measures assessing the state’s ability to serve

and protect children in its care, “and has gotten worse over time.”3 DHS acknowledged as much

in a recent Unified Child and Youth Safety Implementation Plan, noting DHS has received reports,

reviews, and other forms of feedback since 2004, “nearly always” containing recommendations

that impact the safety and well-being of foster children.4 “In too many cases, recommendations

were not implemented or leadership did not sustain change efforts. Full consideration was not
given to the systemic impacts of policy and operational changes and the result is an

unharmonious…child safety system.”5

         Defendants’ failure to consider the systemic impact of their actions and inactions is well-

documented—and at this point, constitutes a pattern of responding reactively to crises in the child

welfare system, to the detriment of long-term child welfare solutions. Just three years ago, the state

settled a class action lawsuit challenging the practice of “hoteling”:6 housing foster children

overnight in hotels instead of proper placements, rendering them “functionally homeless.”7

Instead of addressing the underlying issue—a severe shortage of appropriate placements—the state




3
  Ex. 1, at Wyatt_DHS_0059767, 776 (Jan. 2018 Secretary of State Audit). All cited exhibits will
hereinafter be referenced as “Ex. __” and are attached to the Declaration of Marcia Robinson
Lowry, filed concurrently with this Memorandum with a citation to the relevant pages.
4
  Ex. 2, at Wyatt_DHS_0057498, 502 (Unified Child and Youth Safety Implementation Plan).
5
  Ex. 2, at Wyatt_DHS_0057498, 502 (Unified Child and Youth Safety Implementation Plan).
6
  Gordon Friedman, DHS settles class action suit over foster care housing, STATESMAN
JOURNAL, Nov. 29, 2016,
https://www.statesmanjournal.com/story/news/politics/2016/11/29/dhs-settles-class-action-suit-
over-foster-care-housing/94612510/.
7
  Gordon Friedman, Class action suit aims to keep DHS from housing foster kids in hotels,
offices, STATESMAN JOURNAL, Sept. 27, 2016,
https://www.statesmanjournal.com/story/news/politics/2016/09/27/class-action-suit-aims-keep-
dhs-putting-foster-kids-hotels-offices/91171894/.
Page 2 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 13 of 66




merely shifted the problem by sending children to out-of-state, for-profit institutions8, or housing

them in barely modified jail cells.9 Those out-of-state facilities are now the subject of extensive

maltreatment reports and legislative hearings, prompting Defendants to bring many of those

children back to Oregon.10

         Defendants have taken a similar reactive approach to staffing concerns. “Child welfare

caseworkers are one of the few professions that have their educational requirements defined in the

statute,” testified Marilyn Jones, former Child Welfare Director, before the Oregon State

Legislature in February 2019.11 But in response to DHS’ “struggle[]…around recruitment and
retention of our child welfare staff throughout the state”,12 Defendant Governor Kate Brown signed

into law a bill that lowers educational requirements for DHS caseworkers.13 And as always, it is

Oregon’s foster children who will bear the burden of Defendants’ perfunctory quick-fixes.



8
  Lauren Dake, Oregon Sending Foster Children to Facilities Accused of Abuse, OREGON
PUBLIC BROADCASTING, Feb. 14, 2019, https://www.opb.org/news/article/oregon-foster-
care-abuse/.
9
  Hillary Borrud, Oregon foster care officials, lawmaker at odds over housing kids in converted
juvenile jails, THE OREGONIAN, April 26, 2019,
https://www.oregonlive.com/politics/2019/04/oregon-foster-care-officials-lawmaker-at-odds-
over-housing-kids-in-converted-juvenile-jails.html.
10
   Lauren Dake, Oregon Sent Foster Children With Disabilities Out of State, Hearing Reveals,
OREGON PUBLIC BROADCASTING, April 24, 2019,
https://www.opb.org/news/article/oregon-foster-care-children-disabilities-out-of-state/.
11
   Relating to child welfare caseworkers: Hearing on H.B. 2033 Before the H. Comm. on Human
Servs. and Hous., 2019 Leg., 80th Sess. 3 (2019) (statement of Marilyn Jones, Child Welfare
Director, Dep’t of Human Servs.), available at
https://olis.leg.state.or.us/liz/2019R1/Downloads/CommitteeMeetingDocument/157766.
12
   Relating to child welfare caseworkers: Hearing on H.B. 2033 Before the H. Comm. on Human
Servs. and Hous., 2019 Leg., 80th Sess. 2 (2019) (statement of Marilyn Jones, Child Welfare
Director, Dep’t of Human Servs.), available at
https://olis.leg.state.or.us/liz/2019R1/Downloads/CommitteeMeetingDocument/157766.
13
   Hillary Borrud, Kate Brown signs lower caseworker degree requirements into law, THE
OREGONIAN, May 28, 2019, https://www.oregonlive.com/politics/2019/05/kate-brown-signs-
lower-caseworker-degree-requirements-into-law.html. See also H.B. 2033, 2019 Leg., 80th Sess.
(2019), available at
https://olis.leg.state.or.us/liz/2019R1/Downloads/MeasureDocument/HB2033/Introduced.
Page 3 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 14 of 66




         Plaintiffs now seek class certification on behalf of a general class of foster children, and

three subclasses, to redress the federal statutory and constitutional violations that are common

practice in Oregon’s child welfare system.

II.      STATEMENT OF FACTS
         Plaintiffs filed their Complaint on April 16, 2019. The Parties have since engaged in

preliminary discovery. Defendants have produced approximately 220,000 pages of discovery to

date, including nearly 100,000 pages of case files for the Named Plaintiff Children. Plaintiffs have

deposed four Defendant representatives with knowledge of the SGM, ADA, and Aging Out
populations, and Defendants’ data practices. Plaintiffs retained social work experts, who reviewed

the Named Plaintiff Children’s files and highlighted common practices and policies.14 Plaintiffs

retained experts in the SGM15 and Aging Out16 subclass populations, who highlighted common

practices and policies. And Plaintiffs retained an expert in data practices related to child welfare

systems who reviewed and analyzed Oregon’s federal submissions to the Children’s Bureau.17

From preliminary discovery and Defendants’ own admissions, it is abundantly clear that a number

of Oregon’s policies and practices expose children in Defendants’ care to a substantial risk of

harm.

         A.        OREGON’S FOSTER CARE SYSTEM HAS A LONG RECORD OF COMMON
                   FAILURES.
         The evidentiary record unequivocally demonstrates that DHS practices and policies expose

the vulnerable children in its care to a substantial risk of harm, in violation of their constitutional

and federal statutory rights, by (1) failing to maintain an adequate array of foster care placements,


14
   See Ex. 3, Declarations and Expert Report of Sue D. Steib, Ph.D., LCSW and Patricia Rideout,
J.D. (Hereinafter referred to as “Steib and Rideout Report”).
15
   See Ex. 4, Declaration and Expert Report of Bianca D.M. Wilson, Ph.D. (Hereinafter referred
to as “Wilson Report”).
16
   See Ex. 5, Declaration and Expert Report of Angelique Day, Ph.D., MSW. (Hereinafter
referred to as “Day Report”).
17
   See Ex. 6, Declaration and Expert Report of Alan M. Puckett, Ph.D. (Hereinafter referred to as
“Puckett Report”).
Page 4 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 15 of 66




both in number and type; (2) failing to engage in adequate and appropriate case planning; and (3)

failing to maintain appropriate staffing, resulting in high caseloads and chronic understaffing.

         The Named Plaintiffs’ case files further demonstrate Defendants’ common failures, and

the resultant harms. Though the ten Named Plaintiff children entered foster care in different

counties, for different reasons, and at different times, their case files reveal DHS failed them in the

same ways. As Plaintiffs’ experts Dr. Sue Steib and Patricia Rideout concluded from their case

file review,18 “[t]he documentation in the children’s cases raises very serious concerns about DHS

practice related to child placement. Every single plaintiff child experienced serious placement
instability, and their experiences…portray a system that is critically deficient in its array of

resources and practices necessary to serve high need children in out of home care and to provide

them with [a] stable, healing placement experience.”19 The reviewers also found that DHS

“viewed [placing a child in a new home] largely as a matter of transportation rather than as the

emotionally laden event that it is, in all cases, for the child.”20

         Plaintiffs’ experts further observed that “caseworkers did not have clinical expertise, nor

access to staff with that expertise, and were working within a system with very limited capacity to

provide placement settings matched to the needs of these children”—suggesting that Oregon’s

foster care system “is without resources to support frontline staff.”21 “Records repeatedly referred
to extensive efforts made by caseworkers to find placements that resulted in only rejections based

on capacity or inability to serve the needs of the child/youth”, culminating in “ill-prepared,”

“under-resourced”, and “inappropriate” placements.22




18
   The case files of Named Plaintiff children have not been produced with this Motion because
they contain confidential information, are extremely voluminous, and are in Defendants’
possession. Plaintiffs will produce these files in whichever format the Court requests.
19
   Ex. 3, Steib and Rideout Report, at 6.
20
   Ex. 3, Steib and Rideout Report, at 6.
21
   Ex. 3, Steib and Rideout Report, at 7.
22
   Ex. 3, Steib and Rideout Report, at 8.
Page 5 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 16 of 66




         The harm posed by Defendants’ system-wide practices and policies is well-recognized

amongst professionals involved in Oregon’s child welfare system. Amy Miller, the Executive

Director of Youth, Rights & Justice (“YRJ”), has spent the last decade representing and advocating

for Oregon’s most vulnerable children. In her declaration in support of Plaintiffs’ Motion for Class

Certification,23 Miller notes that “many of the allegations in the Complaint concerning [the

treatment of] children in foster care accurately reflect my experience advancing the rights of

children and their families throughout the child welfare system.”24 Her declaration also identifies

a number of system-wide failures plaguing Oregon’s child welfare system, including: “[c]hronic
turnover among case workers”; the lack of timely assessments of children’s medical, mental health,

and social needs by trained evaluators; and the lack of appropriate foster homes, which “results in

placement decisions being made on what is available rather than what is the least restrictive setting

appropriate to meet a child’s needs.”25

         The Named Plaintiff Children have suffered actual injuries that the General Class is

similarly at substantial risk of suffering due to Defendants’ common policies and practices. In the

Ninth Circuit, that exposure to a substantial risk of harm establishes a constitutional injury.

         B.        DEFENDANTS’ POLICIES AND PRACTICES EXPOSE NAMED PLAINTIFFS TO
                   ACTUAL, SUBSTANTIAL HARM.
         The Named Plaintiffs’ case records, produced by Defendants, demonstrate the actual
injuries each child suffered as a result of Defendants’ policies and practices. These actual injuries

illustrate the harms every child in the General Class is at risk of suffering as a result of Defendants’

policies and practices.




23
   The Declaration of Amy Miller in Support of Plaintiffs’ Motion for Class Certification was
filed concurrently with this Memorandum. (Hereinafter referred to as “Miller Dec.”).
24
   Miller Dec., at 2.
25
   Miller Dec., at 4-5.
Page 6 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 17 of 66




                   1.       Wyatt and Noah.26
          Wyatt and Noah are brothers who are now four and two years old. DHS removed the

children after receiving 23 separate reports to the DHS hotline, alleging their parents were violent,

neglectful, and used methamphetamine. DHS moved them through a variety of different foster

homes, including one home that gave Noah the heart medication prescribed for Wyatt due to DHS’

failure to provide written instructions— a potentially life-threatening error “demonstrat[ing] the

haphazard nature of the casework services and placement preparation provided for these children”.

Many of the children’s placements began and ended on the same day, or lasted a single night. DHS
even claimed it was “unable to locate a suitable placement that could house both children in county

or anywhere in the state of Oregon,” and therefore, after three months in care, decided to separate

the brothers. Wyatt celebrated his fourth birthday this past summer in his 16th foster home. Wyatt

and Noah are members of the General Class.

                   2.       Kylie and Alec.27
          Kylie and Alec are siblings who are now eight and nine years old. DHS removed the

children in January 2019, after receiving multiple reports alleging their mother used

methamphetamine. Both children tested positive for methamphetamine upon removal. During their

first month in care, DHS moved these young children to six different placements. The children’s

CASA even made a formal complaint against DHS, stating that the children’s foster parents
received “no historical information about the children” and “did not even know their last names”

when Kylie required hospitalization. DHS then sent eight-year-old Kylie to a residential treatment

facility two hours away from her community and her brother, who was placed in a separate foster

home. DHS failed to provide the foster family crucial information necessary for Alec’s medical

care, such as his prior exposure to methamphetamine. Kylie and Alec are members of the General

Class.


26
     Ex. 3, Steib and Rideout Report, at 12-35.
27
     See Ex. 3, Steib and Rideout Report, at 36-55.
Page 7 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 18 of 66




                   3.       Bernard.28
          Bernard is a sixteen-year-old transgender teenager who was the subject of nearly 50 reports

to the DHS hotline throughout his childhood, alleging severe sexual abuse, physical abuse, and

neglect. Mental health professionals found his mother to be “extremely troubled and possibly

dangerous.” DHS placed Bernard with his great-grandparents at age three, but both died before

Bernard turned ten. Bernard then lived with his “highly unstable, abusive mother” for a full year

without any intervention with DHS—despite DHS’ awareness that the mother had sexually and

physically abused her children, or at the least, allowed her partners to do so. After removing him
from his mother’s custody in November 2013, DHS exposed Bernard to “nearly constant

instability”. The case record reflects 21 different placements, including a number of residential

treatment centers and a converted juvenile detention facility. Despite the fact that Bernard

identifies as a male, DHS placed him in an all-girls facility where staff failed to respect his gender

identity or use appropriate pronouns—prompting him to file a grievance against the staff. When

Bernard was just 12, DHS changed his permanency goal to Another Planned Permanent Living

Arrangement (“APPLA”), despite the fact that federal law prohibits APPLA as a goal for children

younger than sixteen. Bernard is a member of the General Class, the ADA Subclass, the SGM

Subclass, and the Aging Out Subclass.

                   4.       Naomi.29
          Naomi is a seventeen-year-old girl who was taken into foster care after DHS received at

least 20 separate reports to its hotline. Her father was psychologically abusive, and once told her

he would supply the razor blades if she would kill herself. DHS moved Naomi approximately 16

times in the span of seven months—including four emergency hospitalizations and seven stays in

a youth homeless shelter. DHS also placed Naomi in a converted section of a facility for juvenile

delinquents, where even child welfare residents were subject to lockdowns and strip searches. At


28
     See Ex. 3, Steib and Rideout Report, at 139-168.
29
     See Ex. 3, Steib and Rideout Report, at 169-184.
Page 8 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 19 of 66




one point, Naomi was also forced to remain in a psychiatric hospital longer than necessary because

DHS was unable to find a therapeutic foster home that could meet her needs. A Citizens Review

Board’s analysis of Naomi’s case found DHS failed to comply with mandates to “ensure that

appropriate services are in place to safeguard the child’s safety, health and well-being”. In the

words of the Citizens Review Board: “This is a larger, systemic issue.” Naomi is a member of the

General Class, the ADA Subclass, and the Aging Out Subclass.

                   5.       Unique.30
          Unique is a ten-year-old child who first entered foster care as an infant, due to her mother’s
volatile behavior and mental health issues. Despite the fact that Unique’s mother lost parental

rights to Unique’s older siblings as a result of those issues, DHS returned Unique to her mother’s

custody when she was only nine months old. DHS removed Unique again when she was seven

years old. She was subsequently cycled through a variety of residential treatment programs,

including spending almost six months at an out-of-state facility in Montana because “DHS failed

to find anything suitable in Oregon.” Unique, only nine, was subjected to multiple bodily restraints,

seclusions, and, on some occasions “emergency medication” including injections of Benadryl

meant to calm her behavior. Unique is a member of the General Class and the ADA Subclass.

                   6.       Ruth.31
          Ruth is a sixteen-year-old girl. DHS removed Ruth and her brother in 2017 after their

mother died of a drug overdose while Ruth’s brother was sleeping in the same bed. DHS placed

Ruth in numerous facilities, including a “hotel diversion bed” and an out-of-state residential

facility in Iowa. Despite being a candidate for recruitment and development of a specialized

therapeutic family setting, there is no evidence that DHS made any such efforts. Instead, Ruth’s

record demonstrates that decisions about where Ruth would live were based on availability rather



30
     See Ex. 3, Steib and Rideout Report, at 56-87.
31
     See Ex. 3, Steib and Rideout Report, at 106-138.
Page 9 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 20 of 66




than on any defined attributes of either the foster home or the provider agency that suggested the

ability to meet her needs. Ruth is a member of the General Class, and the ADA Subclass.

                   7.       Norman.32
          Norman is an eighteen-year-old boy currently in his fourth stay in DHS custody. Norman

experienced sexual abuse, neglect, and domestic violence as a child. His psychiatrist recommended

that Norman would do best in a “therapeutic foster care placement in which he was the only child”

and “would benefit immensely from the consistency and structure a solid and caring family could

provide”, adding that “a placement in a group home or some other type of institutional setting
would likely lead to a regression.” Despite these recommendations, DHS not only placed Norman

in a regular foster home because there were no therapeutic beds available, but also bounced

Norman between 12 different residential facilities in a 13-month period. DHS told one hospital

that “DHS had not been able to locate a placement for [Norman] and he would be sleeping at the

office on a couch if he was discharged.” When Norman was barely 12, DHS changed his

permanency goal to APPLA—suggesting, essentially, that DHS had given up on finding Norman

a stable home or family. APPLA remained Norman’s official permanency goal until 2017, “when

it came to the court’s attention that federal law did not allow this to be the plan for a fifteen-year-

old.” Less than a month after Norman turned sixteen, his plan was promptly changed back to
APPLA. Norman will soon age out of care without the necessary supports or life skills to ensure

his safety and well-being. Norman is a member of the General Class, the ADA Subclass, and the

Aging Out Subclass.

                   8.       Simon.33
          Simon is a thirteen-year-old boy who has experienced three separate stays in foster care,

due to repeated reports of physical abuse, sexual abuse, and neglect. Throughout his childhood,

Simon has been the subject of 31 different reports to DHS. During his third stay in foster care,

32
     See Ex. 3, Steib and Rideout Report, at 185-222.
33
     See Ex. 3, Steib and Rideout Report, at 88-105.
Page 10 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 21 of 66




Simon spent extensive time in a residential treatment center located far away from his home and

community. When doctors and staff at the facility deemed Simon ready for discharge to a less

restrictive placement, DHS was unable to find a suitable placement to meet his needs. As a result,

Simon spent an additional three months in the residential facility where he “became more anxious

and frustrated”. DHS then placed Simon in a hotel room with his grandmother for a ten-day “visit”

while they attempted to locate an appropriate home. At the end of those ten days DHS had still

failed to locate an appropriate placement for Simon and resorted to placing him with his

grandmother – despite knowing the placement was inappropriate. The most recent documentation
suggests that Simon is still without a stable placement, with DHS funding a temporary stay in a

motel with his father. Despite being in foster care for many years, DHS does not have a clear plan

to either return him to his family’s care or find him another permanent living arrangement. Simon

is a member of the General Class and the ADA Subclass.

III.     LEGAL STANDARD OF REVIEW
         In the Ninth Circuit, it is well-established that class certification is proper where, as here,

class members seek to enjoin state defendants from violating their rights through statewide policies

and practices that expose them to a substantial risk of harm. Indeed, only a few months ago, the

Ninth Circuit affirmed the certification of a class of foster care children in state custody—
essentially the same Plaintiffs as here—who alleged defendants violated their substantive due

process rights by failing to care adequately for the children in the class—essentially the same claim

made by Plaintiffs here. See B.K. v. Snyder, 922 F.3d 957 (9th Cir. 2019) (“B.K.”). In affirming

the class certification, the Ninth Circuit expanded upon its previous ruling in Parsons v. Ryan, 754

F.3d 657 (9th Cir. 2014), in which the court affirmed the certification of a class of prisoners who

similarly challenged state policies and practices that exposed them to a substantial risk of harm

while in state custody. The Plaintiffs here and the harms they seek to redress fit precisely within

the precedent set by this Circuit, warranting class certification.


Page 11 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 22 of 66




         A.        THE LEGAL STANDARD FOR CLASS CERTIFICATION.
         Class certification is governed by Rule 23 of the Federal Rules of Civil Procedure. Class

certification is permitted where the class meets the numerosity, commonality, typicality, and

adequacy requirements of Fed. R. Civ. P. 23(a), and at least one of the requirements of Fed. R.

Civ. P. 23(b). Plaintiffs seek class certification under Fed. R. Civ. P. 23(b)(2), which authorizes a

class action if “the party opposing the class has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).
         While “[a] plaintiff seeking class certification bears the burden of affirmatively

demonstrating” compliance with Rule 23, “we have never equated a district court’s ‘rigorous

analysis’ at the class certification stage with conducting a mini-trial.” Sali v. Corona Reg'l Med.

Ctr., 909 F.3d 996, 1003-04 (9th Cir. 2018). The Ninth Circuit has recognized class certification

is a “tentative, preliminary, and limited phase.” B.K., 922 F.3d at 973. As such, “merits questions,

while not irrelevant to the class certification inquiry, do not preclude certification as a matter of

law unless proving the answer to a common question or crafting uniform injunctive relief will be

impossible.” B.K., 922 F.3d at 973. “Notably, the evidence needed to prove a class’s case often

lies in a defendant’s possession…And transforming a preliminary stage into an evidentiary

shooting match inhibits an early determination of the best manner to conduct the action.” Sali, 909
F.3d at 1004; see also Blackie v. Barrack, 524 F.2d 891, 901 (9th Cir. 1975) (“An extensive

evidentiary showing of the sort requested by defendants is not required.”).

         Here, the putative classes—the General Class and the three subclasses—all meet the

requirements of Rule 23. Each class “is so numerous that joinder of all members is impracticable”.

Fed. R. Civ. P. 23(a)(1). In their Complaint, Plaintiffs identify several “questions of law or fact

common to the class”, stemming from Defendants’ conduct towards all Plaintiffs and thus capable

of class-wide resolution. Fed. R. Civ. P. 23(a)(2). Plaintiffs’ due process and federal statutory

allegations of system-wide deficiencies in Oregon’s foster care system are “typical of the

Page 12 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 23 of 66




claims…of the class.” Fed. R. Civ. P. 23(a)(3). The Named Plaintiffs and their counsel will

continue to “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). And

lastly, Defendants have “acted or refused to act on grounds that apply generally to the class.” Fed.

R. Civ. P. 23(b)(2). Plaintiffs’ requested injunctive relief is aimed at correcting Defendants’

conduct and therefore “appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

         B.        THE NINTH CIRCUIT’S APPROVAL OF CLASS CERTIFICATION SUPPORTS CLASS
                   CERTIFICATION HERE.
         The plaintiffs in B.K. v. Snyder successfully sought certification of a General Class
consisting of “[a]ll children who are or will be in the legal custody of [child welfare agency] due

to a report or suspicion of abuse or neglect.” B.K., 922 F.3d at 965. Plaintiffs alleged the state’s

child welfare agency had statewide policies and practices that subjected class members to a

substantial risk of harm, in violation of their constitutional rights; the district court identified a

number of “statewide practices affecting the proposed General Class” such as failure to provide

timely access to health care, the overuse of congregate care for children with unmet mental health

needs, and excessive caseworker caseloads. B.K., 922 F.3d at 969. The Ninth Circuit, in affirming

the district court’s certification of the General Class, found those statewide policies and procedures

were “the ‘glue’ that holds the class together”, such that “their constitutional[ity] can properly be

litigated in a class setting.” Id. at 969. Citing Parsons, the Ninth Circuit acknowledged “[w]e have
previously recognized in the Eighth Amendment context that a state's policies and practices can

expose all persons within its custody to a substantial risk of harm, which is the legal standard

required by [plaintiffs’] due process claim.” B.K., 922 F.3d at 968. “The same reasoning applies

here”, confirmed the court: “the constitutionality of statewide policies and practices” is a “common

question of law or fact that can be litigated in one stroke.” Id. at 969 (internal quotations omitted).

         B.K. v. Snyder is the most recent addition to a long line of cases finding constitutional

claims on behalf of foster children appropriate for class treatment. Indeed, courts across the country

have granted class certification where, as here, the plaintiff children allege constitutional violations

Page 13 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 24 of 66




due to systemic and structural issues in the foster care system.34 It is clear, therefore, that in the

Ninth Circuit, as in others, actions asserting constitutional claims on behalf of foster children in

state custody who challenge systemic state policies and practices are appropriate for class

treatment.

         C.        THE SUPREME COURT’S DECISION IN WAL-MART STORES, INC. V. DUKES
                   SUPPORTS CLASS CERTIFICATION HERE.
         In Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) (“Wal-Mart Stores”), the Supreme

Court reversed class certification on behalf of “all women employed at any Wal-Mart domestic
retail store at any time since December 26, 1998 who have been or may be subjected to Wal-Mart’s

challenged pay and management track promotions policies and practices.” Wal-Mart Stores, 564

U.S. at 346. In “one of the most expansive class actions ever,” plaintiffs purported to represent

approximately 1.5 million women, claiming “the discretion exercised by their local supervisors

over pay and promotion matters violate[d] Title VII by discriminating against women,” and

seeking backpay in addition to injunctive and declaratory relief. Id. at 342. The Supreme Court

found that because “[t]he crux of a Title VII inquiry is the reason for a particular employment

decision”, plaintiffs’ claims challenged “literally millions of employment decisions at once.

Without some glue holding the alleged reasons for all those decisions together, it will be impossible

to say that examination of all the class members’ claims for relief will produce a common answer
to the crucial question why was I disfavored.” Id. (emphasis in the original). What class

certification requires is “a common contention” that is “of such a nature that it is capable of

classwide resolution—which means that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, 564 U.S.

at 350. The plaintiffs in Wal-Mart had no such “common contention” because their gender

discrimination claims asked why employment decisions were made—which is not a “yes” or “no”

34
  See, e.g. Marisol A. by Forbes v. Giuliani, 126 F.3d 372, 380 (2d Cir. 1997); Baby Neal v.
Casey, 43 F.3d 48, 54 (3d Cir. 1994); DG v. Devaughn, 594 F.3d 1188, 1192 (10th Cir. 2010);
M.D. v. Abbott, 907 F.3d 237, 271 (5th Cir. 2018).
Page 14 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 25 of 66




question answerable in “one stroke”; “[w]ithout some glue holding together” plaintiffs’

discrimination claims, class certification was inappropriate. Wal-Mart Stores, 564 U.S. 338 at

350-52.

          Wal-Mart indeed directs class certification in actions like this one, where plaintiffs allege

constitutional violations (which do not ask “why” but “whether”) stemming from defendants’

statewide policies and practices (which serve as “the glue” holding plaintiffs’ claims together).

Defendants opposing class certification in constitutional actions tend to argue that the Supreme

Court’s decision in Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) changed the governing
standards for class certification, or somehow otherwise made class certification more difficult to

obtain.35 However, as post-Wal-Mart decisions from the Ninth Circuit and Oregon district courts

alike demonstrate, the Supreme Court’s holding did no such thing.

          The plaintiffs in Lane v. Kitzhaber, 283 F.R.D. 587 (D. Or. 2012), for instance, sought to

certify a class consisting of “all individuals in Oregon with intellectual or developmental

disabilities” who were in, or were referred to, sheltered workshops; plaintiffs “challenge[d]

defendants’ system-wide policies, practices, and failures which have allegedly damaged all class

members by unnecessarily segregating them in sheltered workshops,” in violation of the

Americans with Disabilities Act (“ADA”) and the Rehabilitation Act. Lane, 283 F.R.D. at 589-94.
“Primarily relying on Wal-Mart,” defendants argued class treatment was inappropriate because

“resolution of this case will necessitate numerous fact-intensive, individualized inquiries in light

of the differing types of disabilities and differing needs for employment services for each class

member.” Lane, 283 F.R.D. at 595.

          The Lane court disagreed. “Unlike this case, Wal-Mart was a Title VII gender

discrimination case in which the plaintiffs sought damages…In contrast, the Rehabilitation Act

claims alleged in this case do not require proof of the intent behind the alleged discrimination, but

instead rely on a denial of benefits to disabled persons.” Lane, 283 F.R.D. at 595. Therefore, “the

35
     See, e.g. Lane, 283 F.R.D. at 595; Parsons, 754 F.3d at 675-76.
Page 15 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 26 of 66




Title VII analysis in Wal-Mart is not closely on point.” Lane, 283 F.R.D. at 595. The Lane court

concluded that “a class of disabled individuals seeking reasonable accommodation may be

certified without the need for an individualized assessment of each class member’s disability or

the type of accommodation needed” and granted class certification. Id.

         The defendants in Parsons also attempted to make a similar argument regarding Wal-

Mart’s effect on class certification standards: according to defendants, the “systemic constitutional

violation” alleged by plaintiffs was really “a collection of individual constitutional violations, each

of which hinges on the particular facts and circumstances of each case”, and class certification was
inappropriate because “Wal-Mart instructs that dissimilarities between class members impede the

generation of common answers.” Parsons, 754 F.3d at 675.

         The court, again, disagreed: “Although the defendants assert that Wal-Mart prohibits class

certification here, a comparison of Wal-Mart and this case strongly supports affirmance.” Parsons,

754 F.3d at 681. As the Ninth Circuit explained, Wal-Mart denied class certification for a proposed

class of 1.5 million female employees challenging discretionary decisions made by managers in

thousands of stores across the country. Parsons, 754 F.3d at 681. The court continued:

                   This case is different than Wal-Mart in every respect that matters. It
                   involves uniform statewide practices created and overseen by two
                   individuals who are charged by law with ultimate responsibility for
                   health care and other conditions of confinement in all ADC
                   facilities, not a grant of discretion to thousands of managers. It
                   involves 33,000 inmates in the custody of a single state agency, not
                   millions of employees scattered throughout the United States. It
                   looks to whether current conditions in ADC facilities create a risk
                   of future harm, not to the varied reasons for millions of decisions
                   made in the past. Whereas there may have been many answers in
                   Wal-Mart to the question ‘why was I disfavored?’ here there is only
                   a single answer to questions such as ‘do ADC staffing policies and
                   practices place inmates at a risk of serious harm?”
Parsons, 754 F.3d at 681. “It is therefore not surprising,” the Ninth Circuit observed, that “in

deciding analogous class certification motions since Wal-Mart, numerous courts have concluded

that the commonality requirement can be satisfied by proof of the existence of systemic policies

and practices that allegedly expose inmates to a substantial risk of harm.” Id.
Page 16 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 27 of 66




          The Supreme Court’s ruling in Wal-Mart does not impede class certification here, but

rather illustrates why class resolution of Plaintiffs’ claims is particularly appropriate. This action,

with approximately 8,000 class members, has far fewer putative class members than Wal-Mart’s

purported 1.5 million. Plaintiffs here seek injunctive relief, not monetary damages. This action

brings constitutional claims—like those brought by the plaintiffs in Parsons—and ADA claims—

like those brought by the plaintiffs in Lane, rather than claims requiring inherently individualized

analysis, like the Plaintiffs’ Title VII claims in Wal-Mart. As such, Plaintiffs’ claims here are

capable of resolution in “one stroke,” as Wal-Mart requires, and are thus appropriate for class
treatment.

IV.       THE COURT SHOULD CERTIFY THE GENERAL CLASS AND ALL THREE
          SUBCLASSES BECAUSE PLAINTIFF CHILDREN MEET THE
          REQUIREMENTS OF RULE 23(A)

          A.       THE PUTATIVE CLASS IS SO NUMEROUS THAT JOINDER IS IMPRACTICABLE.

                   1.       The Numerosity Standard.
          To maintain a class action, the plaintiffs of each proposed class and subclass must be “so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). “In general,

courts find the numerosity requirement satisfied when a class includes at least 40 members.”

Rannis v. Recchia, 380 F. App’x 646, 651 (9th Cir. 2010).

                   2.       Plaintiffs have satisfied the Numerosity Requirement.
          The General Class and each of the three subclasses easily satisfy the numerosity

requirement. The General Class consists of approximately 8,000 children who are currently in the

foster care custody of the Oregon Department of Human Services.36 The ADA Subclass consists

of thousands of children currently in foster care.37 The Aging-Out Subclass consists of at least




36
     Ex. 5, Day Report, at 1.
37
     Ex. 6, Puckett Report, at 9-10.
Page 17 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 28 of 66




900 youth38 and the SGM Subclass consists of approximately 400 youth.39 The General Class and

each subclass far exceed 40 members, and therefore each satisfies numerosity.

         Additionally, courts have noted that joinder is “impracticable” if class members potentially

fear retaliation, causing reluctance to bring individual suits. See, e.g. Ganci v. MBF Insp. Servs.,

323 F.R.D. 249, 256 (S.D. Ohio 2017); Romero v. Producers Dairy Foods, Inc., 235 F.R.D. 474,

485 (E.D. Cal. 2006). Here, Defendants are not simply a state agency, but also each class

member’s legal guardian. And Defendants are no strangers to allegations of retaliation, as an

Oregon jury just recently found in favor of two former caseworkers who claimed they were fired
for speaking out against violations of DHS policy and state law.40 Plaintiffs’ legitimate retaliation

concerns make them unlikely to be willing to bring individual suits asserting their claims, and

makes joinder particularly “impracticable”.

         B.        THE PUTATIVE CLASSES AND SUBCLASSES SHARE COMMON QUESTIONS OF
                   LAW AND FACT.

                   1.       The Commonality Standard.
         Commonality is met where “there are questions of law or fact common to the class”. Fed.

R. Civ. P. 23(a)(2). “[E]ven a single common question will do.” Wal-Mart, 564 U.S. at 359

(internal quotations omitted). That “common contention…must be of such a nature that it is

capable of classwide resolution—which means that determination of its truth or falsity will resolve
an issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart, 564 U.S.

at 350. “Thus, where the circumstances of each particular class member vary but retain a common

core of factual or legal issues with the rest of the class, commonality exists.” Parsons, 754 F.3d

at 675 (internal quotations omitted).


38
   Ex. 5, Day Report, at 1.
39
   Ex. 4, Wilson Report, Ph.D., at 6.
40
   Aimee Green, Oregon jury awards $1.5 million, finds DHS fired 2 whistleblowers in
retaliation, THE OREGONIAN, Nov. 18, 2019,
https://www.oregonlive.com/news/2019/11/oregon-jury-awards-15-million-finds-dhs-fired-2-
whistleblowers-in-retaliation.html?outputType=amp&__twitter_impression=true.
Page 18 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19     Page 29 of 66




         The Supreme Court has compared commonality to the “glue” holding together plaintiffs’

claims. See Wal-Mart, 564 U.S. at 352. And as the Ninth Circuit has confirmed, “policies and

practices which affect all members” of the class “are the ‘glue’” where plaintiffs allege such

policies and practices expose them to a substantial risk of harm. Parsons, 754 F.3d at 678; see

also Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001) (“[I]n a civil-rights suit…commonality

is satisfied where the lawsuit challenges a system-wide practice or policy that affects all of the

putative class members”). “[E]ither each of the policies and practices is unlawful as to every [class

member] or it is not. That inquiry does not require us to determine the effect of those policies and
practices upon any individual class member (or class members) or to undertake any other kind of

individualized determination.” Parsons, 754 F.3d at 678.

         Indeed, in the foster care context, B.K. v. Snyder affirmed that “statewide policies and

practices” such as failure to provide timely access to health care, overuse of congregate care for

children with unmet mental needs, and excessive caseworker caseloads, were “the ‘glue’ that holds

the class together.” B.K., 922 F.3d at 969. “[A]s in Parsons,” either each of those policies and

practices were unlawful as to every class member, or it was not. B.K., 922 F.3d at 969. Here,

Plaintiffs satisfy commonality here for the same reasons articulated in B.K. and Parsons. DHS’

system-wide policies and practices place all members of the General Class and each subclass at
substantial risk of harm, rendering it possible to resolve the litigation in a “single stroke.”

         Furthermore, it is well established that in civil rights actions challenging system-wide

practices and policies that affect all class members, such as this one, “individual factual differences

among the individual litigants or groups of litigants will not preclude a finding of commonality.”

Armstrong, 275 F.3d at 868; see also Rodriguez v. Hayes, 578 F.3d 1032, 1048 (9th Cir. 2009)

(“We have found the existence of shared legal issues with divergent factual predicates is

sufficient”) (internal quotations omitted). Thus, commonality may exist even “where the

circumstances of each particular class member vary.”                    Parsons, 754 F.3d at 675 (internal

quotations omitted). This Court has confirmed that “as was the situation before Wal-Mart, despite
Page 19 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 30 of 66




the individual dissimilarities among class members, commonality is satisfied where the lawsuit

challenges a system-wide practice or policy that affects all of the putative class members.” Lane,

283 F.R.D. at 597.

          While “class certification is not a decision on the merits,” B.K., 922 F.3d at 971, Plaintiffs

submit ample evidence in support of this motion, confirming the existence of common policies,

practices, and procedures that harm all class members or expose them to a substantial risk of harm.

“Their constitutional[ity] can properly be litigated in a class setting”, satisfying commonality. Id.

at 969.

                   2.       There is substantial evidence of Commonality with respect to the
                            General Class.
          The common questions of fact and law raised by the General Class, each of which alone

satisfies the commonality requirement, and are capable of resolution in “one stroke” on a classwide

basis, include the following:

                  Whether Defendants fail to protect the General Class from physical, psychological,
                   and emotional harm, and risk of harm;
                  Whether Defendants operate a system that promptly and adequately assesses the
                   individual needs of members of the General Class;
                  Whether Defendants operate a system that adequately plans placements, treatment,
                   and supports appropriate to the individual needs of the members of the General
                   Class;
                  Whether Defendants operate a system that provides an adequate diversity of
                   placements to permit the members of the General Class to reside in the most
                   integrated, least restrictive, and most family-like environment;
                  Whether Defendants provide adequate case worker resources to ensure that
                   members of the General Class can routinely meet with caseworkers face-to-face
                   and engage in individual services;
                  Whether Defendants’ systemic failures violate Plaintiffs’ substantive rights under
                   the Due Process Clause of the Fourteenth Amendment to the United States
                   Constitution, including exposing children to further neglect, abuse, and trauma by
                   exposing them to unnecessary and too-frequent moves;
                  Whether Defendants’ systemic failures violate Plaintiffs’ right to all reasonable
                   efforts to achieve permanency, under the First, Ninth, and Fourteenth Amendments
                   to the United States Constitution, including by separating them unnecessarily from
                   their families, siblings, and moving them to isolated placements;
                  Whether Defendants’ systemic failures violate Plaintiffs’ rights under the Adoption
                   Assistance and Child Welfare Act of 1980, as amended by the Adoption and Safe
                   Families Act of 1997, including their right to placement in the least restrictive, most
                   family-like home and their right to all reasonable efforts to achieve permanency.

Page 20 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
           Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 31 of 66




          “[P]roof of the existence of systemic policies and practices” that expose class members to

a “substantial risk of harm” satisfies the commonality requirement. See Parsons, 754 F.3d at 681.

Here, Plaintiffs allege that Defendants’ system-wide policies and practices expose all members of

the General Class to a substantial risk of harm, in violation of their constitutional and federal

statutory rights. Plaintiffs identify a number of Defendants’ practices and policies that affect all

members of the General Class, and which expose them to a substantial risk of harm, including:

                            a.      Inadequate array of appropriate placements.
          “Foster care is intended to provide safe, temporary homes for children and youth who must
be removed from their families.”41 There are more than 8,000 children in DHS’ legal and physical

custody who depend on DHS to provide them a safe and appropriate place to live after removal

from their homes.42 Defendants are required to ensure that children “achieve placement in a safe

setting that is the least restrictive (most family like) and most appropriate setting available,” “in

close proximity to the parents’ home” and “consistent with the best interest and special needs of

the child.” See 42 U.S.C. § 675(5)(A); 42 U.S.C. § 622(b)(8)(A)(iii). But for years, reports and

audits have confirmed what Defendants know to be true: that Defendants consistently fail in their

most fundamental duty as caregiver to these children—providing them a safe and adequate place

to live. The number and array of foster placements available in Oregon are a direct function of
Defendants’ policies and practices related to identifying and maintaining foster placements.

Whether such policies and practices expose members of the General Class to a substantial risk of

harm is a common question of law and fact, capable of resolution in “one stroke” on a classwide

basis—and thus meets the commonality requirement.

          Discovery yielded a number of DHS policies, applicable statewide, related to the matching

of children to safe and appropriate placements. DHS’ policy on Placement Assessment and

Matching, for instance, requires DHS staffers to evaluate the appropriateness of a placement on a

41
     Ex. 6, Puckett Report, at 6.
42
     Ex. 6, Puckett Report, at 3.
Page 21 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 32 of 66




variety of factors, including the extent to which a placement meets the child’s needs for physical

and emotional safety, stability, and continuity.43             DHS staffers must consider whether the

placement “has expressed a desire to provide permanency”, and determine whether a placement

“demonstrates competency in meeting the specific and unique needs of the child” for “educational,

developmental, emotional, and physical support.”44

         But in Oregon, as in Parsons, “despite [Defendants’] stated policies,” crucial placement

decisions are in fact made based on availability, rather than based on the children’s needs, due to

Defendants’ statewide failure to maintain an adequate number and array of foster placements. See
Parsons v. Ryan, 289 F.R.D. 513, 520-21 (D. Ariz. 2013). And as in Tinsley v. McKay, Defendants’

policies and practices related to “capacity and array of placements” constitute “systemic

problems.” See Tinsley v. McKay, 156 F. Supp. 3d 1024, 1037-38 (D. Ariz. 2015).

         The systemic nature of Defendants’ failure to maintain an adequate placement array is well-

documented by reports and audits, as is Defendants’ awareness of those failures. The 2016 Child

and Family Services Review report on the Oregon foster care system, for example, found that a

“shrinking pool of foster homes has led to the inability to consistently match placement options

with the needs of children entering foster care,” and noted that, [d]ue to this shortage of foster

homes, placement decisions appear to be driven…by foster home availability rather than the needs
of the child.”45 A 2016 Public Knowledge report, addressed to Defendant Governor Brown,

similarly stated that “Oregon’s placement capacity, especially for children and youth with high

needs is inadequate to meet the demand”, adding that “[m]ultiple recent reports and reviews have

found this to be the case.”46

         Defendants are aware, and have even admitted, that children are often placed in

inappropriate or unsafe settings due to lack of foster placements. According to the Secretary of

43
   Ex. 7, at Wyatt_DHS_0059631, 697-699 (OAR Ch. 413, Division 70 – Substitute Care).
44
   Ex. 7, at Wyatt_DHS_0059631, 697-699 (OAR Ch. 413, Division 70 – Substitute Care).
45
   Ex. 8, at Wyatt_DHS_0062317, 321-322 (2016 CFSR).
46
   Ex. 9, at Wyatt_DHS_0057414, 433 (2016 Public Knowledge Report).
Page 22 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 33 of 66




State’s 2018 audit of Oregon’s child welfare system, “[t]he supply of suitable foster homes and

treatment facilities for these children is falling, leaving children entering foster care with

increasingly limited placement options. At times, these options are inappropriate and even

unsafe.”47 Indeed, DHS too often places children in improperly utilized temporary placements,

such as homeless shelters,48 emergency rooms,49 refurbished delinquency facilities,50 and

inappropriate institutional care settings.51 Amy Miller, the Executive Director of Youth, Rights &

Justice, similarly notes that in her personal experience representing and advocating for vulnerable

Oregon children, “the placement of foster children in temporary placements such as hotels and in
institutional, out-of-state facilities has grown dramatically from 2008 to present.”52 In Miller’s

experience, children are “inappropriately placed in overly restrictive placements, far from their

families and their communities”, as well as in “inappropriate programs”—such as a child victim

of sex abuse placed in a program that treats perpetrators of sexual abuse.53 Plaintiffs’ experts Dr.

Steib and Patricia Rideout also found evidence of this practice in their case record review, noting

that, “[r]esidential placement seems to be used out of desperation, because of the lack of family-

based specialized foster care.”54 Named Plaintiff Kylie’s case record illustrates as much. Kylie was

only eight years old when she was placed in a residential facility. Yet Plaintiffs’ expert, Patricia

Rideout, observes that, “[n]owhere in the case record…is there any reflection of a concern that
Kylie was far too young, at age 8, for a facility.”55 She adds that: “[it] is my strongly held


47
   Ex. 1, at Wyatt_DHS_0059767, 781 (Jan. 2018 Secretary of State Audit).
48
   Ex. 10, at Wyatt_DHS_0010631, 638 (BRS Grid) (Lists “Boys & Girls Aid/Safe Place” e.g., a
homeless shelter).
49
   Ex. 9, at Wyatt_DHS_0057414, 431 (2016 Public Knowledge Report).
50
   Ex. 11, at Wyatt_DHS_0000095, 097 (DHS Response to Sen. Gelser’s Questions).
51
   According to a May 2019 DHS report on identifying capacity needs “up to an additional 6% of
children”—approximately 480 children—“could be successfully served in a foster care setting.”
Ex. 12, at Wyatt_DHS_047768, 789 (2019 ORRAI Report).
52
   Miller Dec., at 2-3.
53
   Miller Dec., at 5-6.
54
   Ex. 3, Steib and Rideout Report, at 8.
55
   Ex. 3, Steib and Rideout Report, at 54.
Page 23 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 34 of 66




professional opinion that no child of Kylie’s tender age should be placed in a congregate care

setting…Therefore, it’s my opinion that Oregon DHS is clearly deficient in its duty to ensure levels

of care, especially for younger children, that can support their special emotional and behavioral

needs within family settings.”56

         Defendants themselves recognize that Oregon’s child welfare system is “a system within

which children and youth languish in inappropriate settings such as emergency departments and

institutions.”57 DHS’ Oregon Child and Family Services Plan also concedes DHS “struggles with

appropriate placement matching due to the complexities of children’s needs and the limited
capacity of the number of providers…there are times when homes are not available for children

with complex behavioral or health care needs.”58 Defendant Fariborz Pakseresht testified before

the Oregon State Legislature in April 2019 that “one of the challenges that we have currently

because of lack of capacity…we may place a youth in a facility or…foster home that is not the

best match.”59

         Defendants’ failure to maintain an adequate number and array of placements also exposes

children to the risk of placement instability. In the words of Plaintiffs’ expert Dr. Puckett:

“Stability of foster care placements is essential to healthy development and for prospects of finding

safe, permanent homes for children and youth in foster care…Frequent or excessive transitions
between placement settings can be jarring and disruptive to children’s emotional health and may

leave them anxious, fearful and unable to form and benefit from potential supportive

relationships.”60       However, Dr. Puckett’s analysis of Oregon’s AFCARS data “shows that

56
   Ex. 3, Steib and Rideout Report, at 55.
57
   Ex. 13, at Wyatt_DHS_0062790 (2018 Task E Project Status Summary).
58
   Ex. 14, at Wyatt_DHS_0062138, 190 (CFSP 2015-2019).
59
   Placement of Foster Youth in Refurbished Juvenile Detention Facilities: Informational
Meeting Before the S. Comm. on Human Services, 2019 Leg., 80th Sess. (2019) (statement of
Fariborz Pakseresht, Director, Department of Human Services), available at
http://oregon.granicus.com/MediaPlayer.php?clip_id=8cdf2e98-be58-4b5f-a896-
bd0f7cf95406&meta_id=92ac1976-68cc-4ff0-8085-3f6c742595ab.
60
   Ex. 6, Puckett Report, at 10.
Page 24 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 35 of 66




substantial numbers of children and youth in the DHS foster care system experience placement

changes with excessive frequency and have multiple placements while in care.”61

         Dr. Puckett found that “[a]mong 8719 children and youth who spent at least one day in

Oregon’s foster care system during the period October 1st, 2018 to March 31, 2019, more than

3000, or about 36% of those in care during this 6-month period, experienced 3 or more

placements.”62 Troublingly, 61 children and youth had been in 20 or more placements, and one

had been in 40 different placements.63 Dr. Puckett attributed the high levels of placement

instability in part “to the state’s well-documented difficulty recruiting and retaining qualified home
providers in geographic areas throughout the state at levels required to support placement matching

based on the child’s or youth’s needs.”64

         Despite Defendants’ awareness of their failure to maintain adequate placement arrays,

Defendants continue to fail to recruit and retain the appropriate number and type of foster homes.

A follow-up to the 2018 Secretary of State audit, published only a few months ago, states that

“[t]he ongoing lack of appropriate foster placements in Oregon is a serious risk to the safety and

wellbeing of children in the foster system,” adding that “the total number of foster homes has

actually fell [sic] by 137 since our audit.”65 As the 2018 audit concluded, “DHS management has

not prioritized foster care recruitment and retention, which has contributed to a steep decline in
career foster homes that serve the majority of Oregon’s foster children.”66

         Whether Defendants’ statewide failure to recruit and retain an adequate array of

appropriate foster placements exposes all children in Oregon’s foster care system to a substantial

risk of harm is a common question of law and fact suitable for class treatment, and thus satisfies

commonality.

61
   Ex. 6, Puckett Report, at 16.
62
   Ex. 6, Puckett Report, at 10.
63
   Ex. 6, Puckett Report, at 10.
64
   Ex. 6, Puckett Report, at 10-11.
65
   Ex. 15, at Wyatt_DHS_0061108, 119 (June 2019 Follow-up Audit).
66
   Ex. 1, at Wyatt_DHS_0059767, 794 (Jan. 2018 Secretary of State Audit).
Page 25 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 36 of 66




                            b.     Lack of appropriate case planning.
         All children who enter foster care in Oregon are supposed to receive a case plan.

Caseworkers are required to develop case plans to identify children’s needs and arrange for the

services and supports necessary to meet those needs. Proper case planning is essential for the safety

and well-being of all children, but is especially significant for the most vulnerable children, such

as the class members that make up the ADA Subclass, the SGM Subclass, and the Aging Out

Subclass. Indeed, proper case planning can help avoid placement instability, aid in achieving

timely permanency, and ensure that services are appropriately tailored to children’s needs.
         Defendants’ policies and procedures concerning case planning may look good on paper—

but as Plaintiffs allege and as experts’ review of case files demonstrates, what happens on paper

and how DHS actually operates are very different. As the 2016 Public Knowledge report noted,

“DHS is not able to adequately put this policy into practice.”67 And in the words of Plaintiffs’

expert Dr. Alan Puckett: “Case plans and permanency goals are not ‘just paperwork’, but provide

essential documentation and guidance to help assure that children and youth who enter foster care

are placed in appropriate settings and do not remain in care for unreasonable lengths of time.”68

         DHS policy states, for instance, that a caseworker must develop a case plan within 60 days

of a child’s removal from home, or the completion of a CPS assessment where the child remains

in home.69 But only 26% of children actually received such a case plan within that timeframe,
according to DHS’ 2017 Annual Progress & Service Report.70 DHS’ 2019 Annual Progress &

Service Report suggests that figure is slipping with time, as the most recent numbers indicate that

only 11% of children receive a timely case plan, with only 9.9% receiving a timely case plan



67
   Ex. 9, at Wyatt_DHS_0057414, 432 (2016 Public Knowledge Report).
68
   Ex. 6, Puckett Report, at 9.
69
   Ex. 16, at Wyatt_DHS_0059513, 515 (OAR 413-040-0010 Case Management – Service
Plans).
70
   State of Oregon Department of Human Resources, Office of Child Welfare Programs, Annual
Progress & Service Report (2017), available at
https://www.oregon.gov/DHS/CHILDREN/Documents/oregon-apsr-2016-2017.pdf.
Page 26 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 37 of 66




related to treatment or permanency.71 DHS policy also requires case plans include the identified

needs of the child and make appropriate and timely referrals to services and service providers.72

But children in the Oregon foster care system are not being connected with those services or service

providers in a timely and appropriate manner, because too often children are not receiving timely

evaluations to identify which services are necessary. According to DHS’ 2017 Annual Progress

& Service Report, only 44% of children received an evaluation for emotional and behavioral health

needs within 60 days,73 and 37% of children never had their needs assessed at all.74

         Information obtained through discovery demonstrates that inadequate case planning is
indeed a systemic issue in Oregon’s child welfare system. Defendants routinely approve case plans

that disregard all reasonable professional case-planning standards. A review of Oregon’s Adoption

and Foster Care Analysis and Reporting System (“AFCARS”) data by Dr. Puckett “shows several

points at which DHS records list case plan goals inappropriate to the facts in the case, or show that

the agency has failed to meet case plan or permanency plan timelines.”75 His AFCARS review

indicates, for instance, that 916 children and youth in care for sixty days or longer as of March 31,

2019 have no established case plan goal—a number that represents more than 10% of the total

DHS foster population. More than 16% of the total population had been in care for over two years

without a termination of parental rights (“TPR”) granted against either parent.76 Almost 9% of
children who had been granted TPRs against both parents had the inappropriate case plan goal of

“reunification.”77 Further, of the 430 children who had been removed from their original homes

71
   Ex. 17, at Wyatt_DHS_0062358, 437 (DHS 2019 Annual Progress and Service Report).
72
   Ex.16, at Wyatt_DHS_0059513 (OAR 413-040-0010 Case Management – Service Plans).
73
   State of Oregon Department of Human Services, Office of Child Welfare Programs, Annual
Progress & Service Report (2017), available at
https://www.oregon.gov/DHS/CHILDREN/Documents/oregon-apsr-2016-2017.pdf.
74
   State of Oregon Department of Human Services, Office of Child Welfare Programs, Annual
Progress & Service Report (2017), available at
https://www.oregon.gov/DHS/CHILDREN/Documents/oregon-apsr-2016-2017.pdf.
75
   Ex. 6, Puckett Report, at 8.
76
   Ex. 6, Puckett Report, at 8.
77
   Ex. 6, Puckett Report, at 8.
Page 27 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 38 of 66




three or more times, 187 had the inappropriate case plan goal of “reunification.”78 As Dr. Puckett

concluded: “The numbers of cases shown…to have incomplete case plans, inappropriate or

missing permanency plan goals and unmet clinical assessment timelines indicates that substantial

numbers of children and youth in the DHS foster care system do not receive timely, appropriate

care, may be placed in settings which could be unsafe or otherwise do not support healthy

development and positive well-being outcomes, and may experience needless delay in progressing

to safe, permanent homes.”79 Dr. Steib and Patricia Rideout also highlighted DHS’ lack of

appropriate case planning, adding that “[p]ermanency planning was generally poor and reflected a
system that was focused more on short-term crises than on long-term planning for permanency.”80

         Policies mean little if they are not consistently and uniformly enforced. In May 2018, DHS

randomly surveyed a group of Child Welfare staff on their use of the Child Welfare Procedure

Manual.81 Only 32% of staff surveyed agreed that “the procedure manual aligns with current

policies and/or rules.”82 Telling observations from those sampled include “I feel like many people

have never heard of [the procedure manual]” and “I do not use it much; no one ever really

encouraged me or suggested I use or refer to it.”83

         Defendants may promulgate any number of case-planning rules, but as Plaintiffs have

alleged and demonstrated, in Oregon proper case planning is the exception, not the rule. Because
every class member, including every member of each subclass, should receive a case plan, every

class member is at substantial risk of harm by Defendants’ actions and inaction in ensuring

adequate case-planning. Whether Defendants’ policies and practices related to case-planning

exposes children to a substantial risk of harm, in violation of their constitutional rights, is a

common question of law and fact that satisfies the commonality requirement.

78
   Ex. 6, Puckett Report, at 8.
79
   Ex. 6, Puckett Report, at 9.
80
   See Ex. 3, Steib and Rideout Report, at 9.
81
   Ex. 18, at Wyatt_DHS_0062979, 980 (Employee Survey re: Manual).
82
   Ex. 18, at Wyatt_DHS_0062979, 991 (Employee Survey re: Manual).
83
   Ex. 18, at Wyatt_DHS_0062979, 993 (Employee Survey re: Manual).
Page 28 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 39 of 66




                            c.     High caseloads and chronic understaffing.
         All children who enter foster care in Oregon are assigned a caseworker. Caseworkers are

“assigned primary responsibility” for children in Defendants’ care,84 including “conduct[ing] child

abuse investigations” and “mak[ing] determinations regarding the protective custody of

children.”85 But in Oregon, caseworkers are chronically overworked and understaffed, to the

detriment of Oregon children’s safety and well-being. Oregon’s severe staffing shortages and

excessive caseworker workloads are the product of Defendants’ hiring, training, and retention

policies and practices. The number of caseworkers Defendants hire, train, and retain necessarily
and directly impacts each caseworker’s respective workload. And because Defendants fail on a

system-wide level to ensure caseworkers only carry reasonable and safe workloads, caseworkers

are left overburdened and often unable to adequately fulfill their vital duties—duties like

investigating child abuse and making custody decisions that have enormous consequences on a

child’s safety and well-being. In B.K. v. Snyder, the Ninth Circuit determined that “excessive

caseworker caseloads” were one of the many “statewide practices” affecting class members, and

thus satisfying commonality. Here, as in B.K. v. Snyder, whether Defendants’ policies and

practices related to the hiring, training, and retention of caseworkers expose all class members to

a substantial risk of harm is a common question of law and fact that satisfies the commonality

requirement.
         In February 2019, former Child Welfare Director Marilyn Jones testified before the House

Human Services and Housing Committee and admitted “[o]ne of the areas that we have struggled

with has been around recruitment and retention of our child welfare staff throughout the state.”86

Her admission echoes findings from a January 2018 Secretary of State Audit, which confirmed

84
   Ex. 19, at Wyatt_DHS_0059962, 968 (Chapter 413, Division 015 – Child Protective Services).
85
   H.B. 2033, 2019 Leg., 80th Sess. (2019), available at
https://olis.leg.state.or.us/liz/2019R1/Downloads/MeasureDocument/HB2033/Introduced.
86
   Relating to child welfare caseworkers: Hearing on H.B. 2033 Before the H. Comm. on Human
Servs. and Hous., 2019 Leg., 80th Sess. 3 (2019) (statement of Marilyn Jones, Child Welfare
Director, Dep’t of Human Servs.), available at
https://olis.leg.state.or.us/liz/2019R1/Downloads/CommitteeMeetingDocument/157766.
Page 29 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 40 of 66




“[c]hild welfare workers are burning out and consistently leaving the system in high numbers”,

but “DHS and child welfare managers have not strategically addressed severe and chronic

caseworker understaffing.”87 According to the 2018 audit, Defendants, for example, “failed to

provide the Legislature with accurate staffing data for funding and decision making.”88 They

“oversaw installation of a faulty case management computer system that leaves caseworkers with

inadequate information” and “takes more time than the prior system to do the same work.”89 And

despite serious understaffing concerns, they hold “150 field positions vacant every year for

budgeting purposes.”90
         Fewer caseworkers mean, of course, larger caseloads. DHS Deputy Child Welfare Director,

Defendant. Jana McLellan, claimed at her deposition that DHS maintained caseload standards for

caseworkers at “15 to 1.”91 Only a few minutes later, McLellan asserted that “district managers

and branch managers do manage individual caseloads…and that is not tied back to a central office

oversight. We give that responsibility for the managing of our cases to the district managers and

their program managers or branch managers.”92 But over a month later, Defendants informed

Plaintiffs through supplemental deposition testimony that Defendant McClellan’s testimony had

changed: “I previously testified that DHS has a caseload standard of 15 family cases to every one

caseworker for in-custody cases. This was inaccurate. Based on my subsequent research after the
deposition, I am now aware that DHS does not have a caseload limited standard by statute,

regulation, or policy.”93

         Defendants’ caseload admissions comport with the 2018 audit’s findings. According to that

audit, “DHS does not have accurate numbers on caseloads.” Further, “[r]eported caseloads are


87
   Ex. 1, at Wyatt_DHS_0059767, 769 (Jan. 2018 Secretary of State Audit).
88
   Ex. 1, at Wyatt_DHS_0059767, 781 (Jan. 2018 Secretary of State Audit).
89
   Ex. 1, at Wyatt_DHS_0059767, 785 (Jan. 2018 Secretary of State Audit).
90
   Ex. 1, at Wyatt_DHS_0059767, 810 (Jan. 2018 Secretary of State Audit).
91
   Ex. 20, Jana McLellan Dep. Tr., 72:06-73:11.
92
   Ex. 20, Jana McLellan Dep. Tr., 90:19-90:25.
93
   Ex. 21, Defs.’ Rule 30(b)(6) Data Topics Deposition Supplemental Testimony, at 17.
Page 30 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 41 of 66




three to four times higher than what is optimal”, such that “[m]any caseworkers are struggling to

have meaningful visits with children under their supervision even once a month, the bare

minimum.”94 Those high caseloads “are generating a continuous negative cycle”—because

caseworkers are “having to handle unsafe situations alone, adequate training has been slow to

develop, and busy supervisors are not able to adequately support staff”, turnover is high, which

adds to the workload of remaining staff.95 Newer staff are forced to take on full caseloads, “even

though many have not been through the recommended 18-month training period.”96 Indeed, about

one-third of Oregon caseworkers are still in their first 18 months on the job—which is alarming
considering that “[n]avigating even relatively straightforward cases requires a high degree of

familiarity with DHS policy and practice, local courts, local and regional public services, schools,

and mental health and health care providers.”97

         Ultimately, the 2018 audit found that “Oregon’s child welfare system is critically

understaffed, turnover and overtime are high, and an inexperienced workforce is taking on heavy

caseloads, increasing the risks of child endangerment.”98 For example, “[h]igh caseloads and high

turnover can negatively affect children during initial investigations and as caseworkers try to build

relationships with parents, children, and foster care providers.”99 The audit pointed out that

caseworkers are responsible for investigating reports of abuse or neglect, where “[m]iscalculations
can lead to children being left in dangerous home situations, removed inappropriately, or placed

in inappropriate foster homes or residential centers. The wrong decision can lead to further trauma

for the children, and in some cases, endanger their lives.”100 Caseworkers are also responsible for

finding appropriate placements, which “requires time and a thoughtful approach”; however, “[i]n


94
   Ex. 1, at Wyatt_DHS_0059767, 781, 809, 811 (Jan. 2018 Secretary of State Audit).
95
   Ex. 1, at Wyatt_DHS_0059767, 815 (Jan. 2018 Secretary of State Audit).
96
   Ex. 1, at Wyatt_DHS_0059767, 815 (Jan. 2018 Secretary of State Audit).
97
   Ex. 1, at Wyatt_DHS_0059767, 818 (Jan. 2018 Secretary of State Audit).
98
   Ex. 1, at Wyatt_DHS_0059767, 809 (Jan. 2018 Secretary of State Audit).
99
   Ex. 1, at Wyatt_DHS_0059767, 820 (Jan. 2018 Secretary of State Audit).
100
    Ex. 1, at Wyatt_DHS_0059767, 821 (Jan. 2018 Secretary of State Audit).
Page 31 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 42 of 66




Oregon’s system, high caseloads reduce the amount and quality of time caseworkers can spend

evaluating their cases. This increases the risk of making wrong decisions.”101

          Every class member has a caseworker upon whom they depend to plan for their future and

keep them safe. Defendants’ failure to support, train, and retain caseworkers increases “the risk

of making wrong decisions” in all class members’ cases. Defendants’ system-wide policies and

practices place all children in Oregon’s child welfare system at a substantial risk of harm, raising

common questions of law and fact and therefore satisfying the commonality requirement.

                   3.       There is substantial evidence of Commonality with respect to the ADA
                            Subclass.
          The common questions of fact and law raised by all members of the ADA Subclass, each

of which alone satisfies the commonality requirement for the ADA Subclass, and are capable of

resolution in “one stroke” on a classwide basis, include the following:

                  Whether Defendants deprive Plaintiffs of the ADA Subclass necessary and
                   appropriate services and treatment to make them as able as their non-disabled peers
                   to access an array of community-based placements and services to ensure access to
                   the least restrictive environment;
                  Whether Defendants have a practice of unnecessarily placing youth with disabilities
                   into institutional settings and denying them access to community-based treatment;
                  Whether Defendants have a practice of failing to build and maintain an adequate
                   infrastructure of mental health providers and other therapeutic service providers
                   capable of meeting the needs of ADA Subclass members.

          Plaintiffs allege that all members of the ADA Subclass are exposed to a substantial risk of

harm as a result of Defendants’ policies and practices, in violation of their rights under the

Constitution and the ADA. Whether Defendants’ policies and practices expose the ADA Subclass,

as a whole, to a substantial risk of harm, is a common question of law and fact that may be

answered in “one stroke” on a classwide basis, and thus satisfies commonality. It is worth noting

that “in almost every case involving a challenge under Title II of the ADA and/or Section 504 of

the Rehabilitation Act to discriminatory governmental policies and practices, courts have certified

a class.” Lane, 283 F.R.D. at 595.

101
      Ex. 1, at Wyatt_DHS_0059767, 821 (Jan. 2018 Secretary of State Audit).
Page 32 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 43 of 66




         Federal law forbids child welfare agencies from discriminating against children with

disabilities.102 The United States Department of Health and Human Services (“DHHS”) and the

United States Department of Justice (“DOJ”) specifically require that children with disabilities be

provided with meaningful and equal access to all child welfare services, programs, and activities,

including assessments, case planning and service planning, provision of in-home services, and

foster care.103 As mandated by law, DHS policies conform with the requirements of the ADA. In

reality, however, Defendants’ statewide practices routinely violate the rights of children in the

ADA Subclass by failing to adequately assess their needs, engage in appropriate case planning,
maintain placement arrays with sufficient therapeutic options to meet their needs, or provide timely

and adequate access to medical, behavioral, mental and other health services.

         Children with disabilities are particularly vulnerable and face heightened risks within the

child welfare system. According to the DHHS, they are at least three times more likely to be abused

or neglected than their peers without disabilities and they are more likely to experience sexual

abuse due to placement in isolating environments that allow easy access by others, like group

homes, residential facilities, and hospitals.104 In Oregon, Plaintiffs’ expert Dr. Puckett further

notes that “[c]hildren and youth with diagnosed disabilities re-enter Oregon’s foster care system

at notably higher rates than those without disabilities.”105
         Protecting children with disabilities begins with a timely and thorough assessment of their

needs; according to the DHHS and DOJ, “[t]he child welfare agency’s obligation to ensure


102
    42 U.S.C. § 12132.
103
    U.S. Dep’t of Health & Human Servs., U.S. Dep’t of Justice, Protecting the Rights of Parents
and Prospective Parents with Disabilities: Technical Assistance for State and Local Child
Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act (August 2015), available at
https://www.ada.gov/doj_hhs_ta/child_welfare_ta.html#_ftnref12.
104
    Children’s Bureau, U.S. Dep’t of Health & Human Servs., The Risk and Prevention of
Maltreatment of Children with Disabilities, at 1 (Jan. 2018) available at
https://www.childwelfare.gov/pubPDFs/focus.pdf.
105
    Ex. 6, Puckett Report, at 17.
Page 33 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 44 of 66




individualized assessments applies at the outset and throughout any involvement that an individual

with a disability has with the child welfare system.”106 The ADA requires that “assessments be

individualized”; “[a]n individualized assessment is a fact-specific inquiry that evaluates the

strengths, needs, and capabilities of a particular person with disabilities based on objective

evidence, personal circumstances, demonstrated competencies, and other factors that are divorced

from generalizations and stereotypes regarding people with disabilities.”107

         Despite those federal mandates, Defendants systematically fail to conduct timely and

adequate needs assessments for children with disabilities. Documents produced by Defendants
confirm as much. A DHS report prepared in May 2019 indicates that 30% of children in foster care

have “high needs” behaviorally, with another 10% of children having “high” medical needs,108

which amounts to approximately 3,000 children.109 And yet, according to DHS, there were only

598 children in foster care with a diagnosed disability as of May 2019,110 indicating that only about

6% of foster children have diagnosed disabilities.111

         Preliminary data analysis of Defendants’ AFCARS data by Plaintiffs’ expert Dr. Alan

Puckett further indicates that 790 children in foster care have no record of clinical assessment by

a qualified professional.112       In Dr. Puckett’s expert opinion, “Oregon’s apparent failure to

106
    U.S. Dep’t of Health & Human Servs., U.S. Dep’t of Justice, Protecting the Rights of Parents
and Prospective Parents with Disabilities: Technical Assistance for State and Local Child
Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act (August 2015), available at
https://www.ada.gov/doj_hhs_ta/child_welfare_ta.html#_ftnref12.
107
    U.S. Dep’t of Health & Human Servs., U.S. Dep’t of Justice, Protecting the Rights of Parents
and Prospective Parents with Disabilities: Technical Assistance for State and Local Child
Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act (August 2015), available at
https://www.ada.gov/doj_hhs_ta/child_welfare_ta.html#_ftnref12.
108
    Ex. 11, at Wyatt_DHS_0047768, 774 (2019 ORRAI Report).
109
    Ex. 22, at Wyatt_DHS_0047825, 854 (Children in Foster Care by Caseworker on
05/31/2019).
110
    Ex. 23, at Wyatt_DHS_0047855 (Confirmed Disability Diagnosis on 05/31/2019).
111
    Ex. 6, Puckett Report, at 9.
112
    Ex. 6, Puckett Report, at 9.
Page 34 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 45 of 66




consistently complete required clinical assessments on a timely basis for the highly vulnerable

population of children and youth who enter foster care makes it likely that DHS is failing to

identify and provide appropriate services for some individuals with disabilities, may as a result

place such individuals in settings inappropriate to their needs and best interests, and may keep

children and youth with disabilities in care for longer periods of time than is appropriate based on

their needs.”113 Defendants’ failure to assess and diagnose children with disabilities not only

violates the ADA, but also exposes all children with disabilities to a substantial risk of harm in

violation of their constitutional rights.
         Defendants’ policies and practices related to placement array also place all members of the

ADA Subclass at a disproportionately substantial risk of harm. Defendants acknowledge that they

are “responsible for securing appropriate placements for children and youth with high needs and

assuring timely discharge.”114 But Defendants have consistently failed to maintain a sufficient

number of foster homes and residential placements to meet the needs of foster children with

disabilities. The 2018 audit found that “[w]ith limited appropriate placement options available,

some of Oregon’s highest need children are moved from place to place and sometimes end up

housed by DHS in hotels because there is nowhere else for them to go.”115 The June 2019 follow-

up report further found that “[m]ore high-needs children are being placed in out-of-state facilities
and repurposed juvenile detention facilities than in previous years,” a result of “declining

residential treatment options in Oregon for children with high needs.”116 Those conclusions are

corroborated by data produced by Defendants: children with disabilities are significantly

overrepresented in congregate care settings, experience more placements on average than the

general population, and spend more than twice as much time in care.117

113
    Ex. 6, Puckett Report, at 9.
114
    Ex. 1, at Wyatt_DHS_0059767, 835 (Response to 2018 Audit, produced at end of audit).
115
    Ex. 1, at Wyatt_DHS_0059767, 794 (Jan. 2018 Secretary of State Audit).
116
    Ex. 15, at Wyatt_DHS_0061108, 119 (June 2019 Follow-up Audit).
117
    Ex. 24, at Wyatt_DHS_0030960. (Exhibit 24 is a data file that has not been produced with
this Motion for Class Certification because it contains confidential information, is extremely
Page 35 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 46 of 66




         Defendants are well-aware of their failure to maintain enough safe and appropriate

placements for children with disabilities. Defendant Governor Kate Brown testified before the

Senate Committee on Human Services only a few months ago, admitting that children with

specialized needs “all too often” are “shuffled around the system in settings that are not conducive

to healing…living in hotels, or sleeping in detention centers.”118                 Some children, she

acknowledged, are “forced to spend weeks at a time in our emergency rooms” or are sent for

treatment “hundreds, or even thousands, of miles away.”119 Defendants admitted that “[t]he

placement of children/youth in Oregon has been primarily dictated by bed availability, with limited
recognition of a child’s specific needs and/or foster parent capabilities.”120 DHS’ Unified Child

and Youth Safety Implementation Plan for Oregon similarly notes “there is not enough special

consideration given to…[children’s] disability and mental health needs when making placement

decisions.”121 As demonstrated by their own admissions, Defendants’ systemic failure to maintain

an adequate number and array of appropriate placements for children with disabilities exposes all

children in the ADA Subclass to a substantial risk of harm.

         Children with disabilities are also exposed to a substantial risk of harm as a result of

Defendants’ policies and practices related to the provision of services and treatment. As the

Executive Director of Youth, Rights & Justice, Amy Miller has personal experience with
Defendants’ failure to provide appropriate homes and services for children with special needs. She

explains that “[w]e do the best we can with trying to locate and advocate for services and



voluminous, and is in Defendants’ possession. Plaintiffs will produce this file in whichever
format the Court requests). See also Ex. 6, Puckett Report, at, Appendix B, 10-13, 13-16, 6-8.
118
    Establishes Statewide System of Care Task Force: Public Hearing on S.B. 1 Before the S.
Comm. on Human Servs., 2019 Leg., 80th Sess. (2019) (statement of Kate Brown, Governor),
available at http://oregon.granicus.com/MediaPlayer.php?clip_id=26287.
119
    Establishes Statewide System of Care Task Force: Public Hearing on S.B. 1 Before the S.
Comm. on Human Servs., 2019 Leg., 80th Sess. (2019) (statement of Kate Brown, Governor),
available at http://oregon.granicus.com/MediaPlayer.php?clip_id=26287.
120
    Ex. 1, at Wyatt_DHS_0059767, 839 (Response to 2018 Audit, produced at end of audit).
121
    Ex. 2, at Wyatt_DHS_0057498, 514 (Unified Child and Youth Safety Implementation Plan).
Page 36 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
           Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 47 of 66




placements for our child clients”, but Oregon lacks an appropriate number of therapeutic foster

homes, and cannot provide timely access to mental health services, “particularly for children with

acute treatment needs.”122 Defendant Governor Kate Brown agreed, in her testimony before the

Senate Committee on Human Services, that “[f]ar too many Oregon children and youth are falling

through the cracks” because “Oregon doesn’t provide enough support for children and youth with

specialized needs.”123

          Though each child in the ADA Subclass may have unique physical and mental health

needs, placement needs, or safety needs, whether Defendants’ policies and procedures as they
relate to the class as a whole expose class members to a substantial risk of harm “does not require

[the court] to determine the effect of those policies and practices upon any individual class member

(or class members) or to undertake any other kind of individualized determination.” See Parsons,

754 F.3d at 678. “[D]espite the individual dissimilarities among class members, commonality is

satisfied where the lawsuit challenges a system-wide practice or policy that affects all of the

putative class members.” Lane, 283 F.R.D. at 597. Defendants’ system-wide policies and

practices place all members of the ADA Subclass at a substantial risk of harm, raising common

questions of law and fact and therefore satisfying the commonality requirement.

                   4.       There is substantial evidence of Commonality with respect to the SGM
                            Subclass.
          The common question of fact and law raised by all members of the SGM Subclass, which

satisfies the commonality requirement for the SGM Subclass, and is capable of resolution in “one

stroke” on a classwide basis, is:

                  Whether Defendants deny Plaintiffs of the SGM Subclass necessary and
                   appropriate services and placements to prevent them from experiencing a higher
                   than average number of foster care placements, a higher likelihood of living in a
                   congregate care setting and a higher incidence of violence and harassment from
                   foster parents and peers.


122
      Miller Dec., at 6.
123
      Id. at fn 119.
Page 37 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 48 of 66




         Members of the SGM Subclass face unique challenges by virtue of their sexual or gender

identity: 40% of homeless children, for instance, identify as SGM.124 SGM foster children are also

particularly vulnerable to violence, abuse, and harassment while in state custody. A national

probability study conducted by Plaintiffs’ expert, Bianca D.M. Wilson, found that even “despite

changing social conditions,” SGM youth “experience as much bullying, discrimination, and, likely

as a consequence, feelings of self-hatred about their sexuality as older generations of [SGM]

adults.”125

         Oregon’s foster care system purports to respect, and advocate for, the specific needs of
children who identify as a sexual and gender minority—but, as Plaintiffs learned during class

discovery, Defendants have no idea how many children in the Oregon foster care system even

identify as a sexual and gender minority. This ignorance is willful, and a result of Defendants’

policy against collecting quantitative data regarding the SGM Subclass, including documentation

of their very existence. As other courts certifying classes of foster children have noted, “failure to

act can also constitute a policy or practice.” M.D. v. Perry, 294 F.R.D. 7, 27 (S.D. Tex. 2013).

The failure to implement a data collection procedure, in particular, can constitute a policy or

practice. See Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 543 (6th Cir. 2012). Defendants’

policy necessarily affects all members of the SGM Subclass, and has far-reaching implications for
their placement options, permanency odds, and basic safety and well-being.

         DHS’ anti-discrimination policy states that “[n]o individual shall, on the grounds

of…gender [or] sexual orientation…be excluded from participation in, be denied the benefits of,

or otherwise be subjected to discrimination under programs and activities for which the



124
    Oregon Youth Development Council, Youth & You, Lesbian, Gay, Bisexual, Transgender, and
Questioning (LGBTQ) Youth: Addressing the Need for Statewide Policies and Supports (2016),
available at http://www.oregonyouthdevelopmentcouncil.org/wp-
content/uploads/2016/09/Lesbian-Gay-Bisexual-Transgender-Questioning-Youth-Position-
Paper_YDC.pdf.
125
    Ex. 4, Wilson Report, Ph.D., at 9.
Page 38 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 49 of 66




Department of Human Services has responsibility.”126 But that policy is no more than an idea in

light of Defendants’ conflicting policy against collecting quantitative data on children who identify

as a sexual or gender minority. As child permanency program manager Lacey Andresen testified,

Defendants’ policy against “tracking specifics to children’s identification”127 means there is “not

a reportable data point” related to any issue related to the SGM population, including the number

of children in the SGM population at all. In the absence of accurate data, Defendants operate a

necessarily inadequate system that is ill-equipped to meet the needs of SGM youth.

         To illustrate: in May 2019, a DHS report dedicated to “Identifying Capacity Needs for
Children within the Oregon Child Welfare System” analyzed a random sample of 1,000 removals

pulled from Oregon’s IT system, OR-Kids. Based on DHS’ available data, only 2% of children in

the Oregon foster care system identify as LGBTQQ.128 Dr. Wilson’s research indicates that, to the

contrary, “a significant proportion of youth in foster care are LGBTQ, approximately 19.1%.”129

Lacey Andresen herself agreed that 2% “[would] be a floor and not a ceiling on the number of

SGM children in Oregon’s foster care system,”130 acknowledging that DHS had no reason to doubt

estimates that “approximately 22.8 percent of children in out-of-home care identified as

LGBQ.”131 And yet, due to Defendants’ data collection policy, Defendants are “identify[ing]

capacity needs” premised on the notion that only 2% of the foster care population identify as sexual
and gender minorities.132

         Dr. Wilson observed that “[b]ecause their method of determining this calculation was

through a review of pre-existing case files and caseworkers were not required to collect

126
    Oregon Dep’t of Human Servs., Children, Adults, and Families, Policy No. I-A.1, Client
Rights – Policy (2007), available at https://www.dhs.state.or.us/policy/childwelfare/manual_1/i-
a1.pdf Oregon DHS Client Rights Policy I-A.1.
127
    Ex. 25, Lacey Andresen SGM Dep. Tr., 37: 8-9.
128
    Ex. 11, Wyatt_DHS_0047768, 774 (2019 ORRAI Report).
129
    Ex. 4, Wilson Report, at 6.
130
    Ex. 25, Lacey Andresen SGM Dep. Tr., 23: 3-6.
131
    Ex. 25, Lacey Andresen SGM Dep. Tr., 95: 4-15.
132
    See generally Ex. 11, Wyatt_DHS_0047768 (2019 ORRAI Report).
Page 39 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA       Document 64               Filed 12/09/19   Page 50 of 66




information on sexual orientation and gender identity for every case, it is not possible for their

report to reflect the actual foster youth population of LGBTQ youth.”133 Dr. Wilson further

observed that “[t]he problems with the state’s current records on sexual orientation and gender

identity demographics highlights a broader problem in the child welfare system.”134

         To be sure, Defendants’ policy against gathering reliable and consistent data concerning

the SGM population has far-reaching ramifications in case-planning and placement stability—

exposing members of the SGM Subclass to a substantial risk of harm. As DHS’ own data suggests,

for the vast majority of SGM youth, case-planning is effected by a caseworker who does not know
how the child identifies—because, again, DHS’ policy is not to ask. That case-planning will

necessarily fail to make service referrals or placement decisions with that child’s identification in

mind. Indeed, the 2016 Public Knowledge report addressed to Defendant Brown pinpointed DHS’

failure to “consider race, culture, or sexual orientation or identity in placement decisions” due to,

as Plaintiffs here have identified, “[g]aps in data collection, training, and communications that

impact the way…culture inform[s] policy and decision making within the System.”135

         Defendants’ inadequate array of appropriate placements also disproportionately affects

SGM children, as confirmed by the 2018 audit, which found “[r]ecruitment of LGBTQ+ friendly

foster homes is limited to a handful of scattered efforts, and in part, the lack of appropriate
LGBTQ+ placements also stem from poor recruitment efforts of the agency overall.”136 Dr.

Wilson similarly notes that “[i]n addition to discrimination and safety concerns, LGBTQ youth in

foster care are less likely to find a permanent home (reunification or adoption) than other youth,

with transgender youth having the most difficult time achieving permanency.”137 “The bottom

line”, according to Dr. Wilson’s report, is that SGM youth “are experiencing disparities and


133
    Ex. 4, Wilson Report, at 6-7.
134
    Ex. 4, Wilson Report, at 7.
135
    Ex. 9, at. Wyatt_DHS_0057414, 461 (2016 Public Knowledge Report).
136
    Ex. 1, at Wyatt_DHS_0059767, 799 (Jan. 2018 Secretary of State Audit).
137
    Ex. 4, Wilson Report, at 4.
Page 40 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                        DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 51 of 66




negative outcomes, including higher rates of homelessness and being moved around more to

different placements”, and “report that they are treated less well in the child welfare system.”138

This was borne out in Bernard’s case, when he was placed in an all-female facility, and filed a

grievance due to the facility’s staff failing to use his correct pronouns.139

         Defendants are well-aware of their policy’s inadequacies, having received—and ignored—

clear recommendations related to SGM data collection. DHS’ PRIDE Employee Resource Group,

whose mission is to “help Oregonians receiving services from DHS who are LGBTQIA+” and

“work toward ensuring they have accepting and affirming DHS workers and caregivers”, prepared
a 2018-2019 report, in which the group states that DHS “need[s] to understand and collect

demographical information regarding SOGIE [sexual orientation, gender identity, and gender

expression] so that we can identify disparities, recognize service gaps, and better communicate the

true need for supports and services.”140

         Though each child in the SGM Subclass may have unique physical and mental health

needs, placement needs, or safety needs, whether Defendants’ policies and procedures as they

relate to the class as a whole expose class members to a substantial risk of harm “does not require

[this court] to determine the effect of those policies and practices upon any individual class

member (or class members) or to undertake any other kind of individualized determination.” See
Parsons, 754 F.3d at 678. Defendants’ system-wide policies and practices place all members of

the SGM Subclass at a substantial risk of harm, raising common questions of law and fact and

therefore satisfying the commonality requirement.




138
    Ex. 4, Wilson Report, at 5-6.
139
    Ex. 3, Steib and Rideout Report, at 44.
140
    Ex. 26, at Wyatt_DHS_0047857, 878 (2018-2019 PRIDE Report).
Page 41 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 52 of 66




                   5.       There is substantial evidence of Commonality with respect to the Aging
                            Out Subclass.
         The common questions of fact and law raised by all members of the Aging Out Subclass,

each of which alone satisfies the commonality requirement for the Aging Out Subclass, and are

capable of resolution in “one stroke” on a classwide basis, include the following:

                  Whether Defendants deny members of the Plaintiffs’ Aging Out Subclass skills and
                   resources necessary to learn to live independently, and providing them with
                   necessary training, skills, and assistance in securing appropriate housing upon
                   discharge;
                  Whether Defendants offer supports and case worker resources adequate to ensure
                   that foster children 14 years or older receive transition planning to ensure children
                   that age out of the system into adulthood have adequate planning and resources to
                   meet future housing, employment, educational, and other social needs.

         The Aging Out Subclass seeks to represent “transition-aged” youth, who are exposed to a

substantial and disproportionate risk of harm by Defendants’ policies and practices toward older

children in their care as a whole. One in approximately five children in Oregon’s foster care system

are older teens who have reached the age of 14.141 Older children in the foster care system,

Plaintiffs’ expert Dr. Angelique Day notes, “face unique challenges and are at higher risk of

educational disruptions, underemployment, criminal justice involvement, homelessness, and many

other negative life outcomes.”142 Indeed, in 2018, nearly three-quarters of transition-aged youth

in Oregon aged out of care without being connected with a permanent family—a rate 20% higher
than the national average.143 However, Dr. Day found that “[d]espite this population’s elevated

risk of aging out of care and experiencing poor life outcomes, transition-aged youth are chronically

underserved by Oregon’s DHS…These failures to provide transition-aged youth with the skills,

resources, and social connections necessary to survive on their own leave youth unprepared and at

risk of harm when they leave care.”144


141
    Children’s Bureau, Child Welfare Outcomes (2019), available at
https//cwoutcomes.acf.hhs.gov/cwodatasite/pdf/oregon.html.
142
    Ex. 5, Day Report, at 1.
143
    Ex. 5, Day Report, at 1.
144
    Ex. 5, Day Report, at 1-2.
Page 42 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 53 of 66




         In addition to the rights afforded to members of the General Class, DHS policy states that

children who have reached the age of 14 have the specific right to “[a] transition toolkit, including

a comprehensive transition plan” within 60 days of the date of any placement or change in

placement.145 Per DHS policy, Members of the Aging Out Subclass are entitled to “youth

transition services,” such as “[s]kill building services” and independent living housing subsidies.146

DHS policy also states “[t]he Department must initiate the development of the comprehensive

transition plan” for members of the Aging Out Subclass.147 The comprehensive transition plans

must include a number of components, including: a completed “life skills assessment” that
includes a description of the child’s strengths and the child’s need for ongoing skill development

in a variety of specific areas.148 The comprehensive transition plan must also “identify goals and

services” in education, employment, health, housing, life skills, supportive relationships,

community connections, and transportation.149 Such transition plans are “crucial for achieving

permanency,”150 and “[a]chieving permanency is known to protect youth from poor life outcomes

and increases the chance that they will survive and thrive as adults.”151

         What DHS policy promises, however, is a far cry from what DHS actually delivers. DHS

routinely fails to provide members of the Aging Out Subclass with timely and adequate transition

services. According to DHS’ own 2019 Annual Progress and Service Report, only 36% of
transition-aged children have any entries at all in their youth transitions plans.152 For children aged


145
    Ex. 27, at Wyatt_DHS_0059510, 511 (OAR 413-010-0180).
146
    Ex. 28, at Wyatt_DHS_0030782, 804 (OAR Chapter 413, Division 30 Case Management –
Program Eligibility).
147
    Ex. 28, at Wyatt_DHS_0030782, 805 (OAR Chapter 413, Division 30 Case Management –
Program Eligibility).
148
    Ex. 28, at Wyatt_DHS_0030782, 805 (OAR Chapter 413, Division 30 Case Management –
Program Eligibility).
149
    Ex. 28, at Wyatt_DHS_0030782, 806 (OAR Chapter 413, Division 30 Case Management –
Program Eligibility).
150
    Ex. 5, Day Report, at 15.
151
    Ex. 5, Day Report, at 13.
152
    Ex. 17, at Wyatt_DHS_0062358, 500 (DHS 2019 Annual Progress and Service Report).
Page 43 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 54 of 66




14 to 15, that number plummets to 8.8%.153 And a concerning 4.9% of transition-aged youth have

no established permanency plan at all.154 As Dr. Day observes, “[f]or many older children, the

lack of individualized assessment and availability of quality caregivers leads to youths’ placement

in repurposed juvenile detention facilities, group homes, hotels, and homeless shelters.”155

Dr. Day adds that “[r]esearch has consistently shown that children placed in institutional care have

worse life outcomes because they are not able to form a trusting relationship with a supportive

adult.”156 And yet, nearly a quarter of transition-aged youth in Oregon are placed in such non-

family settings.157 The vast majority of children placed in out-of-state facilities are transition-aged
as well.158

         Defendants are well-aware of the serious harms facing the Aging Out Subclass as a result

of their systemic failures. Defendants’ own submissions to the National Youth Transition Database

illustrate them in detail: 27% of 17-year-olds in DHS’ care have experienced homelessness within

their lifetime, 26% have been incarcerated, and 20% have been referred for substance abuse

treatment.159 In a separate sample of 21-year-olds that transitioned from DHS’ care, only half were

employed full-time or part-time.160 A third had experienced homelessness within the past two

years, with another third failing to finish high school or attain their GED.161 Defendants admit that

older children are not a priority for them: DHS’ 2017 Research Agenda, sponsored by the Director
of Child Welfare, suggested that rather than hiring additional caseworkers to lower caseloads, “[a]n

alternative solution is to prioritize cases with low probability of safety (severe maltreatment) to

high probability of safety (disobedient or truant youth)…In reality, this prioritization occurs

153
    Ex. 17, at Wyatt_DHS_0062358, 501 (DHS 2019 Annual Progress and Service Report).
154
    Ex. 24, at Wyatt_DHS_0030960. See also Ex. 5, Day Report, at 15.
155
    Ex. 5, Day Report, at 9.
156
    Ex. 5, Day Report, at 10.
157
    Ex. 5, Day Report, at 9.
158
    Ex. 5, Day Report, at 10.
159
    Ex. 29, at Wyatt_DHS_0062111, 112 (NYTD Data Snapshot FY 2013-2017).
160
    Ex. 30, at Wyatt_DHS_0060324, 325 (NYTD Data Snapshot FY 2014-2018).
161
    Ex. 30, at Wyatt_DHS_0060324, 325 (NYTD Data Snapshot FY 2014-2018).
Page 44 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19         Page 55 of 66




today…less serious cases are triaged.”162 As. Dr. Day points out, “[t]his is severely concerning

considering that many transition-aged youth may fall into the latter category of ‘disobedient or

truant youth,’ thus being relegated to the lowest priority for caseworker attention and services.”163

It is not surprising then, that transitions planning has gotten worse in recent years. In 2013, for

example, 76.9% of transition-aged children had at least one entry in their youth transitions plans,164

compared to the 36% of transition-aged children who had at least one entry in their transition plans

in 2019.165

         Defendants’ system-wide policies and practices place all members of the Aging Out
Subclass at a substantial risk of harm, raising common questions of law and fact and therefore

satisfying the commonality requirement.

         C.        THE CLAIMS OF NAMED PLAINTIFF CHILDREN ARE TYPICAL.

                   1.       The Typicality Standard.
         “Although the commonality and typicality requirements tend to merge into one another,”

commonality focuses on common questions of law or fact.                              Armstrong, 275 F.3d at 868.

“Typicality, by contrast, is said to require that the claims of the class representatives be typical of

those of the class, and to be satisfied when each class member's claim arises from the same course

of events, and each class member makes similar legal arguments to prove the defendant's liability.”
Armstrong, 275 F.3d at 868.

          “The test of typicality is whether other members have the same or similar injury, whether

the action is based on conduct which is not unique to the named plaintiffs, and whether other class

members have been injured by the same course of conduct.” Parsons, 754 F.3d at 685. The Ninth

Circuit has repeatedly noted that the typicality standard is “permissive”; claims “need not be

substantially identical” to be typical, but rather merely “reasonably coextensive.” See Hanlon v.

162
    Ex. 31, at Wyatt_DHS_0062021, 034 (DHS’ 2017 Research Agenda).
163
    Ex. 5, Day Report, at 8.
164
    Ex. 17, at Wyatt_DHS_0062358, 500 (DHS 2019 Annual Progress and Service Report).
165
    Ex. 17, at Wyatt_DHS_0062358, 500 (DHS 2019 Annual Progress and Service Report).
Page 45 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 56 of 66




Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998); Parsons, 754 F.3d at 685; B.K., 922 F.3d at

969.

                   2.       Plaintiffs have satisfied the Typicality Requirement.
         Typicality properly focuses on “the nature of the claim” and not “the specific facts from

which it arose.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). It is easy to

point out factual dissimilarities between the Named Plaintiffs and class members—obviously not

every class member will have identical reasons for placement in DHS custody, for example, or

identical placement histories. But courts in the Ninth Circuit have made clear that for the purposes
of Rule 23’s typicality requirement, those factual dissimilarities are irrelevant.166

         The histories of each of the Named Plaintiff Children167 contain varying factual injuries,

such as physical abuse, sexual abuse, neglect, and inadequate mental and physical healthcare,

among others. But in the context of the Named Plaintiffs’ legal theory, the injury suffered by all

is the same: the exposure to a substantial risk of serious harm by DHS policies and practices.

         Plaintiffs’ Complaint alleges several specific Department of Human Services’ policies and

practices that violate Plaintiffs’ constitutional and federal statutory rights and cause them harm,

such as unacceptably high caseworker caseloads; woefully inadequate case planning; and a severe

lack of appropriate placements. Even the limited discovery conducted thus far supports Plaintiffs’
allegations. Defendants are the Oregon Department of Human Services and other state officials;

by virtue of their positions as a state agency and officials, their conduct cannot be unique to the

Named Plaintiffs. “The challenged conduct is a policy or practice that affects all class members”,

166
    See Parsons, 754 F.3d at 686 (“It does not matter that the named plaintiffs may have in the
past suffered varying injuries or that they may currently have different health care needs; Rule
23(a)(3) requires only that their claims be ‘typical’ of the class, not that they be identically
positioned to each other or to every class member.”); Rodriguez, 578 F.3d at 1049-50 (typicality
met where class members “raise similar constitutionally-based arguments and are alleged victims
of the same practice,” even if “detained under different statutes” or at “different points in the
[immigration] process”). See also Armstrong, 275 F.3d at 868-69; Penk v. Or. State Bd. of
Higher Educ., 93 F.R.D. 45, 50 (D. Or. 1981).
167
    See Ex. 3, Steib and Rideout Report.
Page 46 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 57 of 66




and therefore, “the typicality inquiry involves comparing the injury asserted in the claims raised

by the named plaintiffs with those of the rest of the class.” Armstrong, 275 F.3d at 868.

          The Ninth Circuit in Parsons v. Ryan, and more recently, in B.K. v. Snyder, found the

typicality requirement met where, as here, named plaintiffs asserted constitutional claims based on

the risk of harm caused by state policies. The named plaintiffs in Parsons v. Ryan were all inmates

in the custody of the state’s corrections department; typicality was satisfied because “[e]ach

declares that he or she is being exposed, like all other members of the putative class, to a substantial

risk of serious harm by the challenged ADC policies and practices.” Parsons, 754 F.3d at 685.
“Further, given that every inmate in ADC custody is highly likely to require medical, mental

health, and dental care, each of the named plaintiffs is similarly positioned to all other ADC

inmates with respect to a substantial risk of serious harm resulting from exposure to the defendants'

policies and practices governing health care.” Parsons, 754 F.3d at 685-86. The Named Plaintiffs

here, similarly, are all children in Defendants’ custody. They have declared, and demonstrated,

that they are being exposed to a substantial risk of serious harm by Defendants’ policies and

practices.168 None of identified policies and practices are unique to the Named Plaintiffs—to the

contrary, every child in Defendants’ custody is highly likely to be subject to Defendants’ conduct.

Every child in Oregon’s foster care system, for instance, is at risk by Defendants’ systemic failure
to support and train their caseworkers, or to ensure their caseworkers carry safe and reasonable

workloads.       Every child in Oregon’s foster care system is at risk because of Defendants’

fundamentally flawed case planning policies, and Defendants’ failure to maintain enough safe

placements. Indeed, the Ninth Circuit has recognized the risk of harm caused by child welfare

policies and practices to a child in state custody as “a cognizable constitutional injury under our

precedent.” B.K., 922 F.3d at 970.




168
      See Ex. 3, Steib and Rideout Report.
Page 47 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 58 of 66




         Because the Named Plaintiffs have identified specific statewide policies and procedures,

not unique to the Named Plaintiffs, that subject them and other class members to a substantial risk

of harm, the typicality requirement of Rule 23(a)(3) is met.

         D.        THE NAMED PLAINTIFF CHILDREN WILL ADEQUATELY REPRESENT THE CLASS.

                   1.       The Adequacy Standard.
         The final requirement of Rule 23(a), adequacy, is met if “the representative parties will

fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy

inquiry concerns “the competency of class counsel and conflicts of interest.” Gen. Tel. Co. of the
Sw. v. Falcon, 457 U.S. 147, 157 n.13, 102 S. Ct. 2364, 2370 (1982). “Resolution of two questions

determines legal adequacy: (1) do the named plaintiffs and their counsel have any conflicts of

interest with other class members and (2) will the named plaintiffs and their counsel prosecute the

action vigorously on behalf of the class?” Hanlon, 150 F.3d at 1020. “The burden is on the

defendant to show that representation will be inadequate.” Blake v. City of Grants Pass, No. 1:18-

cv-01823-CL, 2019 U.S. Dist. LEXIS 132508, at *16 (D. Or. Aug. 7, 2019).

                   2.       Plaintiffs have satisfied the Adequacy Requirement.
         While “[s]erious conflicts of interest can impair adequate representation”, those

disqualifying conflicts of interest tend to involve monetary relief, such as “interests in the
allocation of limited settlement funds.” See Partl v. Volkswagen, AG (In re Volkswagen “Clean

Diesel” Mktg., Sales Practices, & Prods. Liab. Litig), 895 F.3d 597, 607-08 (9th Cir. 2018).

Plaintiffs here do not seek monetary relief, but rather only injunctive relief intended to alter

Defendants’ conduct and improve child welfare practices for all class members. And all class

members share the same interest in improving Oregon’s foster care system. This common interest

is not diminished by the fact that some Plaintiff-Children belong to the ADA Subclass, or the

Aging Out Subclass, or the SGM Subclass. Oregon courts have repeatedly found that class




Page 48 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 59 of 66




members do not have conflicting interests when “[a]ll want the same thing.”169 Here, members of

the General Class and of each subclass “want the same thing”—a child welfare system that

complies with constitutional and federal statutory requirements.

         In Daggett v. Blind Enters., CV-95-421-ST, 1996 U.S. Dist. LEXIS 22465, at *57-58 (D.

Or. Apr. 18, 1996), defendants argued blind plaintiffs and partially blind plaintiffs seeking class

certification for their ADA claims lacked adequacy of representation due to purported conflicting

interests. Defendants argued that one of the named plaintiffs was completely blind, and “believes

partially blind employees were treated better than completely blind employees,” while another was
partially blind, and “has little or no incentive to sincerely assert the claims of completely blind

employees who cast her, and her group, in an unfavorable light.” Daggett, 1996 U.S. Dist. LEXIS

22465, at *58. The court, however, was unconvinced: “[t]he basis of the discrimination claims is

that sighted workers were treated better than blind [] employees, including partially blind and

totally blind employees”; that blind plaintiffs may believe they were treated more severely than

partially blind plaintiffs “does not diminish [their] belief that the class as a whole was treated less

favorably than sighted workers.” Id. at *59.

         Here, the class as a whole seeks to enjoin Defendants from violating class members’

constitutional and federal statutory rights while in Defendants’ custody. There is no money to be
divvied up between class members to form potential conflicts, and there is no competition to

achieving a foster care system in compliance with the Constitution and federal law. Indeed, the

presence of named plaintiffs with disabilities, or who will be aging out of the foster care system,

or who identify as a sexual or gender minority only “ensures that the interests of [those] members

of the putative class will be adequately represented.” Id.

169
   See, e.g. Lane, 283 F.R.D. at 600 (“All want the same thing, namely an integrated
employment setting.”); Sorenson v. Concannon, 893 F. Supp. 1469, 1478 n.12 (D. Or. 1994)
(“both Plaintiffs and the class members seek correction of the disability determination system
used in Oregon”); Penk, 93 F.R.D. at 50 (“The interest shared by all is elimination of sex
discrimination from the state system of higher education. The court fails to perceive any
potential conflict of interest between the representatives and the class as a whole.”).
Page 49 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 60 of 66




          In addition to sharing the interests of the class, Named Plaintiffs and their counsel are

committed to prosecuting this putative class action vigorously. Named Plaintiffs' Next Friends are

familiar with this litigation and the underlying claims, and Named Plaintiffs are represented by

competent experienced attorneys with experience in class action litigation, child welfare litigation,

and complex civil litigation.170

          Plaintiffs thus meet the adequacy requirement of Fed. R. Civ. P. 23(a)(4).

          E.       THE NAMED PLAINTIFF CHILDREN SATISFY THE REQUIREMENTS OF RULE
                   23(B).

                   1.       The Rule 23(b) Standard.
          Rule 23(b) authorizes class certification where Rule 23(a)’s requirements are satisfied, and

where defendants have acted or refused to act on grounds generally applicable to the class. Fed. R.

Civ. P. 23(b)(2). Class actions to enforce civil rights are “precisely the sorts of claims that Rule

23(b)(2) was designed to facilitate.” Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998).

          Rule 23(b)(2), does not require this Court to “examine the viability or bases of class

members' claims for declaratory and injunctive relief, but only to look at whether class members

seek uniform relief from a practice applicable to all of them.” Rodriguez v. Hayes, 591 F.3d 1105,

1125 (9th Cir. 2010); see also Walters, 145 F.3d at 1047 (“It is sufficient if class members

complain of a pattern or practice that is generally applicable to the class as a whole.”). Rule
23(b)(2) is met where “plaintiffs have described the general contours of an injunction that would

provide relief to the whole class”; injunctions “can be given greater substance and specificity at an

appropriate stage in the litigation through fact-finding, negotiations, and expert testimony.”

Parsons, 754 F.3d at 689 n.35. Concerns about funding and lack of resources, or even federalism

concerns “do not per se forbid” certification under Rule 23(b)(2). B.K., 922 F.3d at 972. “It also

does not matter whether crafting appropriate injunctive relief will be difficult or not.” B.K., 922

F.3d at 973.


170
      Declaration of Thomas Stenson, at 2-7. (Hereinafter referred to as the “Stenson Dec.”).
Page 50 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA           Document 64               Filed 12/09/19   Page 61 of 66




         The Ninth Circuit has found Rule 23(b)(2) met in civil rights actions, like this one, brought

by foster children challenging statewide child welfare policies and practices. See B.K., 922 F.3d

at 971 (holding a “single, indivisible injunction ordering state officials to abate those policies and

practices would provide relief to each member of the class, thus satisfying Rule 23(b)(2)” and that

“[i]n this case, the ‘general contours of an injunction’ are enjoining DCS to abate the nine policies

identified by the district court as amenable to class-wide litigation. That was enough.”)

                   2.       Plaintiffs have satisfied the Rule 23(b)(2) Requirement.
         The Rule 23(b)(2) inquiry properly focuses on the injunctive relief sought by Plaintiffs to
redress the constitutional and federal statutory harms caused by Defendants’ actions and inactions.

As previously discussed, while the individual details of Plaintiffs’ lives may differ, all Plaintiffs

suffer the same constitutional and federal statutory harm as a result of Defendants’ policies and

practices. The injunctive relief necessary to abate those harms, accordingly, does not require

individualized determinations; to the contrary, Plaintiffs’ requested injunctive relief is aimed at

reforming Defendants’ conduct on a class-wide level, through uniform changes to Defendants’

policies and practices. Though Plaintiffs “do not need to specify the precise injunctive relief they

will ultimately seek at the class certification stage,” B.K., 922 F.3d at 972, Plaintiffs’ Complaint

identifies the need for injunctions to increase caseworker staffing, raise case-planning standards,
and improve the quantity and quality of Oregon foster placements. The Ninth Circuit has

acknowledged the appropriateness of such injunctions for the purposes of Rule 23(b)(2). See B.K.,

922 F.3d at 971-73 (finding “the district court could enjoin DCS to hire more caseworkers in order

to meet health care delivery deadlines in a manner that ensures the plaintiffs receive timely medical

evaluations and care”, or “enjoin the Directors to take concrete steps to meet specific placement

deadlines, such as by expanding the number of foster homes”).

         Each subclass similarly seeks broad, uniform injunctive relief to redress the particular

harms suffered by all children of the subclass as a result of Defendants’ policies and practices. See

B.K., 922 F.3d at 973 (finding Rule 23(b)(2) met for non-kinship subclass of foster children due
Page 51 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                            DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 62 of 66




to “uniformity of injunctive relief”, also noting it “does not matter whether crafting appropriate

injunctive relief will be difficult or not”).

         The ADA Subclass seeks injunctive relief requiring Defendants to develop and maintain

an adequate array of therapeutic services and foster placements, and to provide foster services to

children with disabilities in “the most integrated setting appropriate to the child’s needs”. As this

Court found in Lane v. Kitzhaber, in which an analogous class of plaintiffs brought ADA claims

challenging the state’s system-wide policies and practices, “[t]his type of injunctive relief focuses

on defendants' conduct, not on the treatment needs of each class member.” Lane, 283 F.R.D. at
602. There, the injunctive relief sought by plaintiffs was aimed at providing “classwide” relief,

“regardless of a person's individualized support needs, by modifying the way defendants fund,

plan, and administer the existing…system.” Id. Here, too, the ADA Subclass’ requested relief does

not depend on the necessarily varied service and placement needs of each individual class member.

Rather, the subclass seeks common, unified injunctive relief, satisfying Rule 23(b)(2).

         The SGM Subclass requests foster care services that support and respect a child’s sexual

orientation, gender identity, and gender expression. As is true of the General Class, the SGM

Subclass’ requested relief does not require adjudication or determination of any individual child’s

treatment, and instead is aimed at Defendants’ conduct towards members of the SGM Subclass as
a whole. Courts in the Ninth Circuit have approved of similar injunctions aimed at state defendants

to redress the constitutional harm caused to SGM youth as a result of state policies and procedures.

Cf. R.G. v. Koller, 415 F. Supp. 2d 1129, 1162 (D. Haw. 2006) (authorizing a broad preliminary

injunction compelling state of Hawaii to “adopt polic[i]es, procedures, and training so as to provide

wards with a reasonably safe environment at” juvenile facility to protect SGM youth harassed by

staff and other detainees).

         Lastly, the Aging Out Subclass seeks injunctive relief requiring DHS to begin appropriate

transition planning for youth over 14 who are not imminently likely to achieve permanency,

requiring placement of consenting older foster youth family homes wherever possible, and
Page 52 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 63 of 66




prohibiting the refusal of a foster placement on the grounds of the youth being over 14 years of

age. That injunctive relief “would provide relief to each member of the class, thus satisfying Rule

23(b)(2).” B.K., 922 F.3d at 971.

         The General Class and each subclass request an “indivisible” injunction, rather than relief

that would entitle each individual class member to receive their own injunction, thus satisfying

Rule 23(b)(2). B.K., 922 F.3d at 971.

V.       THE COURT SHOULD APPOINT CLASS COUNSEL
         When a court certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(g)(1).
In making the appointment, a court must consider the class counsel’s prior work to identify and

develop the claims, experience in class actions and other complex litigation, knowledge of the

applicable law, and resources for litigation. Fed. R. Civ. P. 23(g)(1)(A). The appointed counsel

must be able to represent the class fairly and adequately. Fed. R. Civ. P. 23(g)(1)(B), (g)(4).

         Proposed class counsel consists of attorneys from A Better Childhood, Davis Wright

Tremaine, and Disability Rights Oregon.171               Counsel have dedicated substantial efforts to

developing the class allegations in this matter over more than a year.172 Counsel has demonstrable

experience, expertise, and knowledge in matters relating to foster care litigation, disability rights

litigation, class action litigation, constitutional litigation, and other complex litigation.173 Counsel
also has knowledge of the applicable law, and the resources for litigation.174

         Proposed class counsel also has the ability to represent the class fairly and adequately. Fed.

R. Civ. P. 23(g)(1)(B), (g)(4). “Adequate representation is usually presumed in the absence of

contrary evidence.” Californians for Disability Rights, Inc. v. California Dep’t of Transp., 249

F.R.D. 334, 349 (N.D. Cal. 2008). Plaintiffs’ counsel have no conflicts of interest with the Named


171
    A detailed description of class counsels’ qualifications is contained in the Declaration of
Thomas Stenson, filed concurrently with this Memorandum.
172
    Stenson Dec., at 6.
173
    Stenson Dec., at 2-7.
174
    Stenson Dec., at 2-7.
Page 53 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                          DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
           Case 6:19-cv-00556-AA         Document 64               Filed 12/09/19   Page 64 of 66




Plaintiffs or any known individual within the putative classes.175                  Accordingly, Plaintiffs

respectfully request this Court appoint proposed class counsel.

VI.       CONCLUSION
          For the reasons set forth above, Plaintiffs respectfully ask that the Court grant Plaintiffs’

Motion and certify the General Class and each subclass because the defined classes meet the

requirements of Rule 23(a) and 23(b)(2).

          DATED this 9th day of December, 2019.
                                          DAVIS WRIGHT TREMAINE LLP

                                         By /s/ Paul C. Southwick
                                            Gregory A. Chaimov, OSB #822180
                                            gregorychaimov@dwt.com
                                            Paul C. Southwick, OSB #095141
                                            paulsouthwick@dwt.com
                                            1300 SW Fifth Avenue, Ste. 2400
                                            Portland, OR 97201
                                            Tel: (503) 241-2300; Fax: (503) 778-5299

                                              A BETTER CHILDHOOD
                                              Marcia Robinson Lowry (pro hac vice)
                                              mlowry@abetterchildhood.org
                                              Dawn J. Post (pro hac vice)
                                              dpost@abetterchildhood.org
                                              Anastasia Benedetto (pro hac vice)
                                              abenedetto@abetterchildhood.org
                                              355 Lexington Avenue, Floor 16
                                              New York, NY 10017
                                              Tel: (646) 795-4456; Fax: (212) 692-0415

                                              DISABILITY RIGHTS OREGON
                                              Emily Cooper, OSB #182254
                                              ecooper@droregon.org
                                              Thomas Stenson, OSB #152894
                                              tstenson@droregon.org
                                              Christine Shank (admission pending)
                                              cshank@droregon.org
                                              511 SW 10th Avenue, Suite 200
                                              Portland OR 97205
                                              Tel: (503) 243 2081; Fax: (503) 243 1738

                                              Attorneys for Plaintiffs

175
      Stenson Dec., at 7.
Page 54 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA        Document 64               Filed 12/09/19   Page 65 of 66




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7-2(B)
         On November 22, 2019, Plaintiffs filed a Motion for Extension of Time and Page Limits

(Dkt. 59) requesting permission to extend the page limit in connection with Plaintiffs’ Motion for

Class Certification from 35 pages to 60 pages. If Plaintiffs’ Motion for Extension of Time and

Page Limits is granted, this brief will comply with the applicable word-count and page limitations

under LR 7-2(b) because it contains 54 page (18,345 words), including headings, footnotes, and

quotations, but excluding the caption, table of contents, table of cases and authorities, signature

block, exhibits, and any certificates of counsel.




Page 55 – PLAINTIFFS’ MOTION TO CERTIFY AS CLASS ACTION
                                         DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 6:19-cv-00556-AA          Document 64               Filed 12/09/19   Page 66 of 66




                                    CERTIFICATE OF SERVICE

          I hereby certify that I served a copy of the foregoing PLAINTIFFS’ MOTION
TO CERTIFY AS CLASS ACTION on:

 Renee Stineman                                            David B. Markowitz
 Carla Scott                                               Anna Marie Joyce
 Sheila H. Potter                                          Harry B. Wilson
 Oregon Department of Justice                              Laura R. Salerno Owens
 100 SW Market Street                                      Lauren F. Blaesing
 Portland, OR 97201                                        Markowitz Herbold PC
 Tel: 971-673-1915                                         1455 SW Broadway, Suite 1900
 Fax: 971-673-1884                                         Portland, OR 97201
 renee.stineman@doj.state.or.us                            Tel: 503-295-3085
 carla.a.scott@doj.state.or.us                             Fax: 503-323-9105
 sheila.potter@doj.state.or.us                             DavidMarkowitz@MHGM.com
                                                           annajoyce@markowitzherbold.com
 Attorneys for Defendants                                  harrywilson@markowitzherbold.com
                                                           LauraSalerno@MarkowitzHerbold.com
                                                           LaurenBlaesing@MarkowitzHerbold.com

                                                  Attorneys for Defendants
                     by mailing a copy thereof in a sealed, first-class postage prepaid envelope,
addressed to said attorney’s last-known address and deposited in the U.S. mail at Portland,
Oregon on the date set forth below;

                   by causing a copy thereof to be hand-delivered to said attorney’s address as
shown above on the date set forth below;

                    by sending a copy thereof via overnight courier in a sealed, prepaid
envelope, addressed to said attorney’s last-known address on the date set forth below;

                          by using CM/ECF electronic service.

                   Dated this 9th day of December, 2019.

                                                    DAVIS WRIGHT TREMAINE LLP

                                                     s/ Paul C. Southwick
                                                    Gregory A. Chaimov, OSB #822180
                                                    gregorychaimov@dwt.com
                                                    Paul C. Southwick, OSB #095141
                                                    paulsouthwick@dwt.com
                                                    Tel: (503) 241-2300
                                                    Fax: (503) 778-5299

                                                    Attorneys for Plaintiffs

Page i – CERTIFICATE OF SERVICE
                                           DAVIS WRIGHT TREMAINE LLP
4833-3216-3758v.3 0201450-000001            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
